 



EXHIBIT 10.41
AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of January 31, 2008
Among
ABITIBI-CONSOLIDATED INC.
and
ABITIBI CONSOLIDATED SALES CORPORATION
as Sellers
and
ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
as Purchaser

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
  SECTION 1.01. Certain Defined Terms     1  
 
  SECTION 1.02. Other Terms     12     ARTICLE II AMOUNTS AND TERMS OF PURCHASES
AND CONTRIBUTIONS     12  
 
  SECTION 2.01. Facility     12  
 
  SECTION 2.02. Making Purchases     13  
 
  SECTION 2.03. Collections     14  
 
  SECTION 2.04. Settlement Procedures     15  
 
  SECTION 2.05. Payments and Computations, Etc     16  
 
  SECTION 2.06. Contributions     16  
 
  SECTION 2.07. Payments Free and Clear of Taxes, Etc     16  
 
  SECTION 2.08. Repurchase Option     18     ARTICLE III CONDITIONS OF PURCHASES
    18  
 
  SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers     18
 
 
  SECTION 3.02. Conditions Precedent to All Purchases     20     ARTICLE IV
REPRESENTATIONS AND WARRANTIES     21  
 
  SECTION 4.01. Representations and Warranties of the Sellers     21     ARTICLE
V COVENANTS     25  
 
  SECTION 5.01. Covenants of the Sellers     25  
 
  SECTION 5.02. Covenant of the Sellers and the Purchaser     29     ARTICLE VI
ADMINISTRATION AND COLLECTION     30  
 
  SECTION 6.01. Designation of Servicer     30  
 
  SECTION 6.02. Duties of Servicer     30  
 
  SECTION 6.03. Servicer Fee     32  
 
  SECTION 6.04. Certain Rights of the Purchaser     32  
 
  SECTION 6.05. Rights and Remedies     33  
 
  SECTION 6.06. Transfer of Records to Purchaser     34  
 
  SECTION 6.07. Limitation on Activities of Servicer in Canada     34    
ARTICLE VII EVENTS OF TERMINATION     35  
 
  SECTION 7.01. Events of Termination     35     ARTICLE VIII INDEMNIFICATION  
  37  
 
  SECTION 8.01. Indemnities by the Sellers     37  

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE IX MISCELLANEOUS     40  
 
  SECTION 9.01. Amendments, Etc     40  
 
  SECTION 9.02. Notices, Etc     40  
 
  SECTION 9.03. Binding Effect; Assignability     41  
 
  SECTION 9.04. Costs, Expenses and Taxes     41  
 
  SECTION 9.05. No Proceedings     41  
 
  SECTION 9.06. [Intentionally Omitted]     42  
 
  SECTION 9.07. GOVERNING LAW     42  
 
  SECTION 9.08. Third Party Beneficiary     42  
 
  SECTION 9.09. Execution in Counterparts     42  
 
  SECTION 9.10. Consent to Jurisdiction     42  
 
  SECTION 9.11. Judgment     43  
 
  SECTION 9.12. Execution by ACI     43  
 
  SECTION 9.13. Language     43  
 
  SECTION 9.14. Acknowledgment     43  

EXHIBITS

         
EXHIBIT A
  Credit and Collection Policy    
EXHIBIT B
  Deposit Accounts    
EXHIBIT C
  Form of Deferred Purchase Price Note    
EXHIBIT D
  [Intentionally Omitted]    
EXHIBIT E
  Addresses and Prior Names    
EXHIBIT F
  Seller UCC and PPSA Information    
EXHIBIT G
  Form of Notice of Continuance and Change of Address    
EXHIBIT H
  Form of Notice of Amalgamation    
EXHIBIT I
  Form of Notice of Change of Address    
 
       
ANNEX A
  Insurance Policy    

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of January 31, 2008
          ABITIBI-CONSOLIDATED INC., a Canadian corporation, and ABITIBI
CONSOLIDATED SALES CORPORATION, a Delaware corporation (each, a “Seller” and
together, the “Sellers”), and ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a
Delaware corporation (the “Purchaser”), agree as follows:
          PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and
used throughout this Agreement (in addition to those defined above) are defined
in Article I of this Agreement.
          (2) The Sellers and the Purchaser are parties to that certain Purchase
and Contribution Agreement dated as of October 27, 2005 (as amended prior to the
date hereof, the “Original PCA”).
          (3) The Sellers have sold Receivables to the Purchaser and wish to
continue to sell Receivables to the Purchaser, and the Purchaser is prepared to
purchase such Receivables on the terms set forth herein.
          (4) The U.S. Seller has also contributed, and may wish to continue to
contribute, Receivables to the capital of the Purchaser on the terms set forth
herein.
          (5) The parties hereto wish to amend and restate the Original PCA in
its entirety.
          NOW, THEREFORE, the parties agree that the Original PCA is amended and
restated to read in its entirety as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “ACCC” means Abitibi-Consolidated Company of Canada, a Canadian
corporation.
          “ACI” means Abitibi-Consolidated Inc., a Canadian corporation.
          “ACSC” means Abitibi Consolidated Sales Corporation, a Delaware
corporation.

 



--------------------------------------------------------------------------------



 



          “Adverse Claim” means a lien, security interest, mortgage, pledge,
assignment, hypothec, hypothecation, privilege, title retention or other charge
or encumbrance, or any other type of preferential arrangement (which, for the
avoidance of doubt, does not include Taxes not yet due and payable).
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person.
          “Agent” has the meaning specified in the RPA.
          “Alternate Base Rate” means a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the highest of:
          (a) the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time as Citibank, N.A.’s base rate;
          (b) 1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank, N.A. on the basis
of such rates reported by certificate of deposit dealers to and published by the
Federal Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and
          (c) the Federal Funds Rate.
          “Amalgamated Entity ” has the meaning specified in the definition of
“Amalgamation” set forth below.
          “Amalgamation” means the amalgamation of the Continued Entity with a
newly incorporated Nova Scotia limited liability company, as described in more
detail in Exhibit H (the resulting entity, the “Amalgamated Entity”).
          “Amalgamation Effective Date” has the meaning specified in
Section 9.01(d).
          “Amalgamation Opinion” has the meaning specified in
Section 9.01(c)(B).
          “Approved Country” means the United States, Canada, and any other
country outside of the European Area other than those:

2



--------------------------------------------------------------------------------



 



          (i) whose government or central bank (x) shall have prohibited the
sale of the currency of such country in exchange for United States dollars or
shall have admitted in writing its inability to pay its debts as the same become
due, (y) shall have declared a moratorium on the payment of its debts or the
debts of any national governmental authority of such country, or (z) shall have
ceased to be a member of the international Monetary Fund or ceased to be
eligible to use the resources of the International Monetary Fund; or
          (ii) with respect to which the United States shall have imposed
economic sanctions.
          “Bank Agreement” means the Credit Agreement dated as of October 3,
2005 among ACI and Abitibi-Consolidated Company of Canada, as borrowers,
Canadian Imperial Bank of Commerce and the other financial institutions from
time to time party thereto, as the same may be amended, restated or supplemented
from time to time.
          “Business Day” means any day on which banks are not authorized or
required to close in London, New York City or Montreal.
          “Canadian Dollar” or “CAD” means dollars in the lawful currency of
Canada.
          “Canadian Seller” means ACI.
          “Change of Address” means the first change of address of the principal
place of business, chief executive office and location of receivables records of
ACSC hereunder as described in the Notice of Change of Address.
          “Change of Address Effective Date” has the meaning specified in
Section 9.01(e).
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds of such Receivable, including, without
limitation, (i) all cash proceeds of Related Security with respect to such
Receivable, (ii) all funds deemed to have been received by a Seller or any other
Person as a Collection pursuant to Section 2.04 and (iii) any Insurance Proceeds
received with respect to such Receivable.
          “Continuance” means ACI’s continuance of itself under the laws of Nova
Scotia and the related change of the address of its registered office, as
described in more detail in Exhibit G (such continued entity, the “Continued
Entity”).
          “Continuance Effective Date” has the meaning specified in
Section 9.01(c).
          “Continued Entity” has the meaning specified in the definition of
“Continuance” set forth above.

3



--------------------------------------------------------------------------------



 



          “Contract” means an agreement between a Seller and an Obligor
(including, in the case of any open account agreement, an invoice), pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
          “Contributed Receivable” has the meaning specified in Section 2.06.
          “Control Event” means any event which constitutes a “Control Event”
under the RPA.
          “Credit and Collection Policy” means those receivables credit and
collection policies and practices of the applicable Seller in effect on the date
of this Agreement applicable to the Receivables and described in Exhibit A
hereto, as modified in compliance with this Agreement.
          “Debt” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (v) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.
          “Debt Rating” for any Person, means the public rating by S&P of such
Person’s long term non credit enhanced, senior unsecured debt, or the corporate
family rating assigned to such Person by Moody’s.
          “Defaulted Receivable” means a Receivable:
          (i) as to which any payment, or part thereof, remains unpaid for more
than 90 days from the original due date for such payment;
          (ii) as to which the Obligor thereof or any other Person obligated
thereon has taken any action, or suffered any event to occur, of the type
described in Section 7.01(g);
          (iii) which, consistent with the Credit and Collection Policy, would
be written off the relevant Seller’s books as uncollectible; or
          (iv) for which the relevant Seller has (or, consistent with its Credit
and Collection Policy, should have) established an Obligor specific reserve for
nonpayment.

4



--------------------------------------------------------------------------------



 



          “Deferred Purchase Price” means the portion of the Purchase Price of
Purchased Receivables purchased from and originated by the U.S. Seller on any
Purchase Date exceeding the amount of the Purchase Price under Section 2.02 to
be paid in cash to the U.S. Seller. The obligations of the Purchaser in respect
of the Deferred Purchase Price due to the U.S. Seller shall be evidenced by the
Purchaser’s subordinated promissory note to such Seller in the form of Exhibit C
hereto.
          “Delinquent Receivable” means a Receivable that is not a Defaulted
Receivable and:
          (i) as to which any payment, or part thereof, remains unpaid for more
than 30, but not more than 90, days from the original due date for such payment
or
          (ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Seller.
          “Deposit Account” means an account maintained at a Deposit Bank into
which (i) Collections in the form of checks and other items are deposited that
have been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in
the form of electronic funds transfers and other items are paid directly by
Obligors.
          “Deposit Account Agreement” means an agreement among a Seller, the
Purchaser (or its assignees or designees) and any Deposit Bank in form and
substance satisfactory to the Purchaser (or its assignees or designees) in
substantially the form of Annex B to the RPA.
          “Deposit Bank” means any of the banks holding one or more Deposit
Accounts.
          “Diluted Receivable” means, without duplication, that portion (and
only that portion) of any Receivable which is either (a) reduced or canceled as
a result of (i) any defective, rejected or returned merchandise or services, any
cash discount, or any failure by the applicable Seller to deliver any
merchandise or provide any services or otherwise to perform under the underlying
Contract, (ii) any change in the terms of, or cancellation of, a Contract or any
cash discount, discount for quick payment or other adjustment by the applicable
Seller which reduces the amount payable by the Obligor on the related Receivable
(except any such change or cancellation resulting from or relating to the
financial inability to pay or insolvency of the Obligor of such Receivable) or
(iii) any setoff by an Obligor in respect of any claim by such Obligor as to
amounts owed by it on the related Receivable (whether such claim arises out of
the same or a related transaction or an unrelated transaction), (b) subject to
any specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof) or (c) the outstanding balance
of the related invoice that was reversed due to unship-reship transactions;
provided that Diluted Receivables are calculated assuming that all chargebacks
are resolved in the Obligor’s favor.

5



--------------------------------------------------------------------------------



 



          “Discount” means, in respect of each Purchase from the Canadian
Seller, 1% of the Outstanding Balance of the Receivables that are the subject of
such Purchase and, in respect of each Purchase from the U.S. Seller, 1% of the
Outstanding Balance of the Receivables that are the subject of such Purchase
(for the purposes of calculating Tangible Net Worth, the Discount shall be the
Discount applicable to the U.S. Seller); provided, however, any of the foregoing
Discounts may be revised prospectively by request of any of the parties hereto
to reflect changes in recent experience with respect to write-offs, timing and
cost of Collections and cost of funds, provided that such revision is consented
to by each of the relevant parties (it being understood that each party agrees
to duly consider such request but shall have no obligation to give such
consent).
          “Dollar Equivalent” means, as of any date, the amount obtained by
applying the rate for converting currency into Dollars at the spot rate of
exchange for that currency as reasonably determined and advised by the Agent.
           “Dollars” or “$” means dollars in the lawful currency of the United
States.
            “Eligible Obligor” means an Obligor which:
          (i) has a billing address in an Approved Country; and
          (ii) is not a Person with respect to which the United States, Canada
or any other Approved Country shall have imposed sanctions; and
          (iii) is not in violation of any applicable law, rule or regulation
relating to terrorism or money-laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); and
          (iv) is not a Person (A) that is listed in the annex to, or otherwise
subject to the provisions of, the Executive Order, (B) that is owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order,
(C) with which an Affected Person or an Originator is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (D) that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order, or (E) that is named as a “specifically designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list or
any similar lists published in any other Approved Country; and

6



--------------------------------------------------------------------------------



 



          (v) is not a Person (A) whose property or interest in property is
otherwise blocked or subject to blocking pursuant to Section 1 of the Executive
Order or any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, or is otherwise associated with any such Person in any
manner violative of such Section 2 or any other Anti-Terrorism Law.
     “Eligible Receivable” means a Receivable:
          (i) (x) the related Obligor of which is (A) Vertis Inc. or
(B) American Color Graphics, Inc., or (y) which is, prior to any Insurance
Policy Event, fully insured (to the extent provided for therein) by the
Insurance Policy;
          (ii) the Obligor of which is an Eligible Obligor, is not an Affiliate
of any of the parties hereto, and is not a Canadian federal or provincial Crown
corporation;
          (iii) the Obligor of which is not a government or a governmental
subdivision or agency; provided, however, that if, at the time of the transfer
thereof under this Agreement, a Receivable satisfies all of the requirements of
an Eligible Receivable other than this clause (iii), such Receivable shall be an
Eligible Receivable, but only to the extent that including such Receivable as an
Eligible Receivable will not cause the aggregate Outstanding Balance of all
Receivables included as Eligible Receivables, the Obligor of which is a
government or a governmental subdivision or agency, to exceed 1% of the
aggregate Outstanding Balance of all Eligible Receivables;
          (iv) which, at the time of the transfer thereof under this Agreement,
is not a Defaulted Receivable;
          (v) the Obligor of which, at the time of the transfer of such
Receivable under this Agreement, is not the Obligor of any Defaulted Receivables
which in the aggregate constitute 10% or more of the aggregate Outstanding
Balance of all Receivables of such Obligor;
          (vi) which has been billed and, according to the Contract related
thereto, is required to be paid in full within 60 days of the original billing
date therefor or, prior to any Insurance Policy Event, within 90 days of the
original billing date therefor if the “maximum payment terms” with respect to
such Receivable set forth in the Insurance Policy permits such payment terms;
          (vii) which is an obligation representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended, and the
nature of which is such that its purchase with the proceeds of notes would
constitute a “current

7



--------------------------------------------------------------------------------



 



transaction” within the meaning of Section 3(a)(3) of the Securities Act of
1933, as amended;
          (viii) which (A) in the case of a Receivable originated by the U.S.
Seller, is an “account” or “payment intangible” within the meaning of Article 9
of the UCC of the applicable jurisdictions governing the perfection of the
transfer of such Receivable under this Agreement and (B) in the case of a
Receivable originated by the Canadian Seller, is an “account” or “intangible”
within the meaning of the PPSA or a “claim” under the Civil Code of Quebec;
          (ix) which (A) in the case of a Receivable originated by the U.S.
Seller, is denominated and payable only in Dollars in the United States, (B) in
the case of an International Receivable originated by the Canadian Seller, is
denominated and payable only in Dollars in the United States, and (C) in the
case of a Receivable other than an International Receivable originated by the
Canadian Seller, is denominated and payable only in Dollars or Canadian Dollars
in Canada;
          (x) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor) and is not settled on a
net basis;
          (xi) which represents a bona fide obligation of the Obligor of such
Receivable to pay the stated amount;
          (xii) as to which the applicable Seller has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor;
          (xiii) which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;
          (xiv) which arises under a Contract which does not contain a legally
enforceable provision requiring the Obligor under such Contract to consent to
the transfer, sale or assignment of the rights of the applicable Seller under
such Contract (unless a written consent of such Obligor has been obtained) or
that

8



--------------------------------------------------------------------------------



 



otherwise purports to restrict the ability of the Purchaser or its assignees to
exercise their rights under this Agreement, including, without limitation, their
right to review the related invoice or the payment terms of such Contract;
          (xv) which arose from the sale of goods or the rendering of services
in the ordinary course of the applicable Seller’s business;
          (xvi) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;
          (xvii) the transfer, sale or assignment of which does not contravene
any applicable law, rule or regulation;
          (xviii) which (A) satisfies all applicable requirements of the Credit
and Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its assignee may from time to time specify to the Sellers on
account of bona fide credit reasons upon 30 days’ notice; and
          (xix) which, if the Obligor thereof has a billing address in Canada,
satisfies the requirements of Sections 4.01(r) and (s).
          “European Area” means the United Kingdom, Belgium, Ireland and
Germany.
           “Event of Termination” has the meaning specified in Section 7.01.
          “Facility Termination Date” means the earliest of (i) the “Facility
Termination Date” (as such term is defined in the RPA), (ii) the date determined
pursuant to Section 7.01 and (iii) the date which the Sellers designate by at
least five Business Days’ notice to the Purchaser and (prior to the RPA Final
Payment Date) the Agent.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N. A. from three Federal funds brokers of
recognized standing selected by it.
          “Finance Charge” means, with respect to any Receivable, any interest,
finance charges or other similar charges payable at any time by an Obligor in
connection with such Receivable not having been paid on the due date thereof.

9



--------------------------------------------------------------------------------



 



          “Four Party Agreement” has the meaning specified in the RPA.
          “General Trial Balance” of either Seller on any date means such
Seller’s accounts receivable trial balance (whether in the form of a computer
printout, magnetic tape or diskette) on such date, listing Obligors and the
Receivables respectively owed by such Obligors on such date together with the
aged Outstanding Balances of such Receivables, in form and substance
satisfactory to the Purchaser.
          “GST” means all goods and services tax payable under Part IX of the
Excise Tax Act (Canada), all QST and all harmonized sales tax in the Provinces
of Nova Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.
          “Incipient Event of Termination” means an event that but for notice or
lapse of time or both would constitute an Event of Termination.
          “Indemnified Amounts” has the meaning specified in Section 8.01.
          “Insurance Policy” means that certain Accounts Receivable Policy
(Shipments) General Terms and Conditions, plus the Coverage Certificate
effective September 1, 2006 (together with all schedules and endorsements and
other documents issued by the Insurer in connection therewith), together with
any replacement Coverage Certificates, issued by the Insurer to ACI, a copy of
which, as it exists as of the date hereof, is attached hereto as Annex A.
          “Insurance Policy Event” means the occurrence of any of the following:
(i) the Insurance Policy shall, for any reason, be terminated or otherwise no
longer be in full force and effect, (ii) an event of the type described in
Section 7.01(g) shall occur with respect to either entity comprising the
Insurer, (iii) (A) either entity comprising the Insurer fails to make a payment
under the Insurance Policy, (B) either entity comprising the Insurer rejects or
denies claims submitted under the Insurance Policy or (C) there is a claim
payment return pursuant to Section 25 of the Insurance Policy in a cumulative
aggregate amount with respect to (A), (B) and (C) of this clause (iii) in excess
of $1,000,000 (if any such claim is subsequently paid by the Insurers then the
cumulative aggregate amount referred to above shall be reduced by the amount of
any such payment), (iv) the terms of any Coverage Certificate issued in
replacement of the Coverage Certificate comprising part of the Insurance Policy
on November 24, 2006 are deemed unfavorable to the Purchaser or the Agent (in
each such party’s reasonable discretion) when compared with the Coverage
Certificate current as of November 24, 2006, or (v) the aggregate claims made
under the Insurance Policy in any Policy Period (as defined in the Insurance
Policy) with respect to receivables that are not Receivables and the Obligors of
which are not located in Canada shall exceed an amount equal to 7.50% of EDC’s
Maximum Liability Amount (as defined in the Coverage Certificate included in the
Insurance Policy).

10



--------------------------------------------------------------------------------



 



          “Insurance Proceeds” means any amounts paid by the Insurer under the
Insurance Policy with respect to claims relating to Receivables.
          “Insurer” means, collectively, Export Development Canada and Compagnie
Française d’Assurance pour le Commerce Extérieur — Canada Branch.
          “Intercompany Agreement (Undertaking Agreements)” means an
Intercompany Agreement (Undertaking Agreements) between ACSC and ACI, dated as
of December 21, 2007, as the same may be amended, modified or restated from time
to time pursuant to its terms.
          “International Receivable” means a Receivable the Obligor of which has
a billing address in an Approved Country other than the United States or Canada.
          “Lock-Box” means a post office box administered by a Deposit Bank for
the purpose of receiving Collections.
          “Material Adverse Effect” means (A) a material adverse effect on
(i) the financial condition, business, operations, assets or liabilities of the
Parent and its subsidiaries taken as a whole, (ii) the ability of any Seller to
perform any of its respective obligations under this Agreement or under any of
the other Transaction Documents to which it is a party, (iii) the legality,
validity or enforceability of the Transaction Documents (including, without
limitation, the validity, enforceability or priority of the ownership or
security interests granted thereunder) or (iv) the collectibility of the
Receivables or (B) a material impairment of the rights or remedies of the
Purchaser or any of its assignees under this Agreement or any of the other
Transaction Documents.
          “Notice of Amalgamation” has the meaning specified in Section 9.01(d).
          “Notice of Change of Address” has the meaning specified in
Section 9.01(e).
          “Notice of Continuance and Change of Address” has the meaning
specified in Section 9.01(c).
          “Obligor” means a Person obligated to make payments to a Seller
pursuant to a Contract.
          “Original PCA” has the meaning specified in the Preliminary
Statements.
          “Original RPA” means that certain Receivables Purchase Agreement,
dated as October 27, 2005, among the Purchaser, as seller, Eureka
Securitisation, Plc, as purchaser, Citibank, N.A., Citibank, N.A., London
Branch, as agent, the Sellers, as originators, the U.S. Seller, as servicer, and
ACI, as subservicer, as amended prior to the date hereof.

11



--------------------------------------------------------------------------------



 



          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof; provided, that to the extent that the
amount of any Receivable is, under the terms of the applicable Contract,
expressed in Canadian Dollars, such amount for the purposes of this definition
shall be the Dollar Equivalent thereof at the relevant time. Sales or use tax,
PST and any other taxes (other than GST) and Finance Charges which may be billed
in connection with a Receivable are not included in the Outstanding Balance. For
purposes of this Agreement (but without affecting the rights of the applicable
Seller against the relevant Obligor), the Outstanding Balance of a Receivable
shall be reduced by the amount of any Insurance Proceeds received by the
Purchaser or the Agent with respect thereto.
          “Parent” means AbitibiBowater Inc., a Delaware corporation.
          “Person” means an individual, partnership, corporation, limited
liability company, joint stock company, trust (including a business or statutory
trust), unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
          “PPSA” means, with respect to any jurisdiction in Canada, the personal
property security or similar legislation applicable in such jurisdiction,
including with respect to the jurisdictions of Canada other than Quebec, the
Personal Property Security Act applicable in such jurisdictions, and, with
respect to Quebec, the Civil Code of Quebec, in each case as from time to time
in effect.
          “PST” means all taxes payable under the Retail Sales Tax Act (Ontario)
or any similar statute of another jurisdiction of Canada, other than GST.
          “Purchase” means (i) a purchase by the Purchaser of Receivables from
the U.S. Seller pursuant to Section 2.02 and (ii) the purchase by the Purchaser
of Receivables from the Canadian Seller pursuant to Section 2.01(b) and the
subsequent transfer of title to the Purchaser of Receivables from the Canadian
Seller pursuant to Section 2.02(c).
          “Purchase Date” means each day on which a Purchase is made pursuant to
Article II.
          “Purchase Price” for any Purchase means an amount equal to the
Outstanding Balance of the Receivables that are the subject of such Purchase as
set forth in the relevant Seller’s General Trial Balance, minus the Discount for
such Purchase.
          “Purchased Receivable” means any Receivable which is purchased by or
title of which is transferred to the Purchaser pursuant to Section 2.01(b) or
2.02; provided that “Purchased Receivables” shall not include any Receivable
that has been repurchased by a Seller, whether pursuant to Section 2.04(b),
2.08, or otherwise.

12



--------------------------------------------------------------------------------



 



          “QST” means the tax payable under the Act Respecting the Quebec Sales
Tax, R.S.Q. c.T-01, as amended.
          “Receivable” means the indebtedness of any Obligor (whether present or
future and whether a claim, book debt or a receivable) resulting from the
provision or sale of merchandise, insurance or services by any Seller under a
Contract (whether constituting an account, instrument, chattel paper or general
intangible), and which, (i) includes the right to payment of any Finance Charges
and other obligations of such Obligor with respect thereto and, (ii) in respect
of any such indebtedness, the Obligor of which has a billing address in Canada,
includes GST; provided, however, that the term “Receivable” shall not include
(x) any such indebtedness originated by the U.S. Originator, the Obligor of
which has a billing address that is not in Canada or the United States or any
such indebtedness originated by the Canadian Seller, the Obligor of which has a
billing address that is not in any Approved Country, or (y) any portion of any
such indebtedness, the Obligor of which has a billing address in Canada, that
constitutes PST.
          “Related Security” means with respect to any Receivable:
          (i) all security interests or liens or other Adverse Claims and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements or registration applications
filed against an Obligor describing any collateral securing such Receivable;
          (ii) all guaranties, insurance (including the Insurance Policy) and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and
          (iii) the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
          “Replacement Bank Agreement” has the meaning specified in
Section 9.01(b).
          “Required Ratings” means, for any Person, Debt Ratings of either
(i) BB+ or above by S&P and Baa3 or above by Moody’s, or (ii) BBB- or above by
S&P and Bal or above by Moody’s.
          “RPA” means that certain Amended and Restated Receivables Purchase
Agreement, dated as of the date hereof, among the Purchaser, as seller, Eureka
Securitisation, plc, as an investor, Citibank, N.A., as a bank, Citibank, N.A.,
London Branch, as agent, the Sellers, as originators, the U.S. Seller, as
servicer, and ACI, as subservicer, as amended or restated from time to time.

13



--------------------------------------------------------------------------------



 



          “RPA Final Payment Date” means the later of the “Facility Termination
Date” (as such term is defined in the RPA) and the date on which all Capital,
Yield, fees and other obligations under the RPA are paid in full.
          “Seller Report” means a report in form and substance satisfactory to
the Purchaser, furnished by the Servicer to the Purchaser pursuant to
Section 6.02(b).
          “Servicer” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
          “Servicer Default” means (i) an Event of Termination described in
Section 7.01(a), or (ii) the occurrence of any event of the type described in
Section 7.01(g) with respect to the Servicer.
          “Servicer Fee” has the meaning specified in Section 6.03.
          “Settlement Date” means the third Business Day of each calendar month;
provided, however, that at any time that the Servicer is required to deliver
Seller Reports on a weekly basis in accordance with Section 6.02(b)(i),
“Settlement Date” shall mean the Business Day immediately following the due date
of the second Seller Report for each calendar month; provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
assignee in a written notice to the Servicer, or in the absence of any such
selection, the third Business Day of each calendar month.
          “Subservicer” has the meaning specified in Section 6.01.
          “Tangible Net Worth” means at any time the excess of (i) the sum of
(a) the product of (x) 100% minus the Discount multiplied by (y) the Outstanding
Balance of all Transferred Receivables other than Defaulted Receivables plus
(b) cash and cash equivalents of the Purchaser, minus (ii) the sum of
(a) Capital (as such term is defined in the RPA) plus (b) the Deferred Purchase
Price. To the extent any amounts referenced in the preceding sentence are not
denominated in Dollars, the Dollar Equivalent thereof shall be utilized.
          “Taxes” has the meaning specified in Section 2.07.
          “Transaction Document” means any of this Agreement, the RPA, the
Undertaking, the Deposit Account Agreements, the Intercompany Agreement
(Undertaking Agreements), the Insurance Policy, all amendments to any of the
foregoing, and any other agreements and documents delivered and/or related
hereto or thereto.
          “Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

14



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Undertaking” means the Undertaking Agreement (Originator) dated as of
October 27, 2005 made by ACI in favor of the Purchaser and relating to
obligations of the U.S. Seller, in form and substance satisfactory to the
Purchaser, as the same may be amended, modified or restated from time to time.
          “U.S. Seller” means ACSC.
          SECTION 1.02. Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with Canadian generally accepted
accounting principles. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
ARTICLE II
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
           SECTION 2.01. Facility. (a) U.S. Seller. On the terms and conditions
hereinafter set forth and without recourse to the U.S. Seller (except to the
extent specifically provided herein), the U.S. Seller shall at its option sell
or contribute to the Purchaser all Receivables originated by it from time to
time and the Purchaser shall purchase or accept as a contribution from the U.S.
Seller all such Receivables from time to time, during the period from the date
hereof to the Facility Termination Date.
          (b) Canadian Seller. On the terms and conditions hereinafter set forth
and without recourse to the Canadian Seller (except to the extent specifically
provided herein) and other than the Receivables and Related Security (as such
terms were defined in the Original PCA) that were sold, transferred and assigned
by the Canadian Seller to the Purchaser prior to the date hereof pursuant to the
Original PCA, the Canadian Seller hereby sells, transfers and assigns on the
date hereof, to the Purchaser all Receivables originated by it, which exist on
such date or which arise at any time thereafter up to the Facility Termination
Date, and the Purchaser hereby purchases from the Canadian Seller all such
Receivables, provided, that title to such Receivables not in existence on the
date hereof shall transfer to the Purchaser in accordance with the terms of
Section 2.02(c).
          SECTION 2.02. Making Purchases. (a) [Intentionally Omitted].
          (b) Purchases — U.S. Seller. On each Business Day beginning on the
date hereof, unless either the U.S. Seller or the Purchaser shall notify the
other party to the contrary, the U.S. Seller shall sell to the Purchaser and the
Purchaser shall purchase from the U.S. Seller, upon satisfaction of the
applicable conditions set forth in Article III, all Receivables originated by
the U.S. Seller which have not previously been sold or contributed to the
Purchaser pursuant to

15



--------------------------------------------------------------------------------



 



this Agreement or the Original PCA; provided, however, that the U.S. Seller may,
at its option on any Purchase Date, contribute all or any of such Receivables to
the Purchaser pursuant to Section 2.06, instead of selling such Receivables to
the Purchaser pursuant to this Section 2.02(b). On or within five Business Days
after the date of each such Purchase, the Purchaser shall pay to the U.S. Seller
the Purchase Price for such Purchase in the manner provided in Section 2.02(d).
          (c) Transfer of Title — Canadian Seller. On each Business Day
beginning on the date hereof, title to all Receivables originated by the
Canadian Seller and not already transferred pursuant to this Agreement or the
Original PCA shall, ipso facto, and without any further action on the part of
the Canadian Seller or the Purchaser but subject to satisfaction of the
applicable conditions set forth in Article 3.02, transfer to the Purchaser. On
or within five Business Days after the date of each such Purchase, the Purchaser
shall pay to the Canadian Seller the Purchase Price for such Purchase in the
manner provided in Section 2.02(d).
          (d) Payment of Purchase Price. The Purchase Price for each Purchase
shall be paid on or within five Business Days after the Purchase Date therefor,
in each case by means of any one or a combination of the following: (i) a
deposit in same day funds to the relevant Seller’s account designated by the
applicable Seller or (ii) in the case of a purchase from the U.S. Seller, a
contribution by the U.S. Seller to the Purchaser’s capital or an increase in the
Deferred Purchase Price. In the case of each Seller, the allocation of the
Purchase Price as among such methods of payment shall be subject in each
instance to the approval of the Purchaser and such Seller; provided, however,
that the Deferred Purchase Price payable to the U.S. Seller may not be increased
to the extent that, (x) after giving effect to such increase, the Tangible Net
Worth would be less than 8.0% of the Outstanding Balance of the Transferred
Receivables at such time or (y) the Deferred Purchase Price would exceed the
lesser of (A) 10.0% of the Outstanding Balance of the Transferred Receivables at
such time and (B) $35,000,000.
          (e) Ownership of Receivables and Related Security. On each Purchase
Date, after giving effect to the Purchase (and any contribution of Receivables)
on such date, the Purchaser shall own all Receivables originated by the Sellers
as of such date (including Receivables which have been previously sold,
transferred, assigned or contributed to the Purchaser hereunder). The Purchase
or contribution of any Receivable shall include all Related Security with
respect to such Receivable.
          (f) GOVERNING LAW FOR PURCHASES FROM CANADIAN SELLER. SOLELY WITH
RESPECT TO PURCHASES FROM THE CANADIAN SELLER (INCLUDING PAYMENT OF THE PURCHASE
PRICE WITH RESPECT THERETO), SECTION 2.01(b) AND THIS SECTION 2.02 SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
QUEBEC AND THE LAWS OF CANADA APPLICABLE THEREIN WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

16



--------------------------------------------------------------------------------



 



          SECTION 2.03. Collections. (a) Unless otherwise agreed, the Servicer
shall, on each Settlement Date, deposit into an account of the Purchaser or the
Purchaser’s assignee all Collections of Transferred Receivables then held by the
Servicer.
          (b) In the event that a Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, such Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables to such Seller.
          (c) On each Settlement Date, the Purchaser shall pay to the U.S.
Seller accrued interest on the Deferred Purchase Price and the Purchaser may, at
its option, prepay in whole or in part the principal amount of the Deferred
Purchase Price; provided that each such payment shall be made solely from
(i) Collections of Transferred Receivables after all other amounts then due from
the Purchaser under the RPA have been paid in full and all amounts then required
to be set aside by the Purchaser or the Servicer under the RPA have been so set
aside or (ii) excess cash flow from operations of the Purchaser which is not
required to be applied to the payment of other obligations of the Purchaser; and
provided further, that no such payment shall be made at any time when an Event
of Termination shall have occurred and be continuing. Following the RPA Final
Payment Date, the Purchaser shall apply, on each Settlement Date, all
Collections of Transferred Receivables received by the Purchaser pursuant to
Section 2.03(a) (and not previously distributed) first to the payment of accrued
interest on the Deferred Purchase Price, and then to the reduction of the
principal amount of the Deferred Purchase Price. If at any time more than one
Deferred Purchase Price note is outstanding, such payments of interest and
principal shall be made ratably, based on the outstanding accrued interest and
principal amounts of such notes, respectively.
          SECTION 2.04. Settlement Procedures. (a) If on any day any Transferred
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller which
originated such Receivable shall be deemed to have received on such day a
Collection of such Transferred Receivable in the amount of such Diluted
Receivable. If such Seller is not the Servicer, such Seller shall pay to the
Servicer on or prior to the next Settlement Date all amounts deemed to have been
received pursuant to this subsection. If any payment of Purchase Price is due to
such Seller on such Settlement Date, such Seller may pay such deemed Collection
by crediting the cash portion of such Purchase Price in an amount equal to such
deemed Collection.
          (b) Upon discovery by a Seller or the Purchaser of a breach of any of
the representations and warranties made by such Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the Purchaser or the relevant Seller, as the case may be, as
soon as practicable and in any event within three Business Days following such
discovery. Such Seller shall, upon not less than two Business Days’ notice from
the Purchaser or its assignee or designee, repurchase such Transferred
Receivable on the next succeeding Settlement Date for a repurchase price equal
to the Outstanding Balance of such Transferred Receivable. Each repurchase of a
Transferred Receivable shall include the Related Security with respect to such
Transferred Receivable. The proceeds of any such repurchase

17



--------------------------------------------------------------------------------



 



shall be deemed to be a Collection in respect of such Transferred Receivable. If
such Seller is not the Servicer, such Seller shall pay to the Servicer on or
prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection. If any payment of Purchase Price is due to such
Seller on such Settlement Date, such Seller may pay such repurchase price by
crediting the cash portion of such Purchase Price in an amount equal to such
repurchase price.
          (c) Except as stated in subsection (a) or (b) of this Section 2.04 or
as otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.
          (d) Deemed Collections with respect to any Transferred Receivable
payable by any Seller under this Section 2.04 shall be paid in Dollars, if such
Transferred Receivable is denominated in Dollars, and shall be paid in Canadian
Dollars, if such Transferred Receivable is denominated in Canadian Dollars.
          SECTION 2.05. Payments and Computations, Etc. (a) All amounts to be
paid or deposited by the Sellers or the Servicer hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, prior to the RPA Final Payment Date, shall be those set
forth in the RPA.
          (b) Each Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by such Seller (whether
as Servicer or otherwise) when due hereunder at an interest rate per annum equal
to 2% per annum above the Alternate Base Rate, payable on demand.
          (c) Other than as set forth in Section 2.05(d), all computations of
interest and all computations of fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.
          (d) For purposes of the Interest Act (Canada), where in this Agreement
a rate of interest is to be calculated on the basis of a period of less than one
year, the yearly rate of interest to which the said rate is equivalent is the
said rate divided by the actual number of days in the period for which such
calculation is made and multiplied by 365 days (or 366 days in the case of a
leap year).
          SECTION 2.06. Contributions. The U.S. Seller may from time to time at
its option, by notice to the Purchaser on or prior to the date of the proposed
contribution, identify Receivables which it proposes to contribute to the
Purchaser as a capital contribution. On the date of each such contribution and
after giving effect thereto, the Purchaser shall own the Receivables

18



--------------------------------------------------------------------------------



 



so identified and contributed (collectively, the “Contributed Receivables”) and
all Related Security with respect thereto.
          SECTION 2.07. Payments Free and Clear of Taxes, Etc. (a) Except as
otherwise required by law, any and all payments required to be made by the
Servicer, the U.S. Seller or the Canadian Seller hereunder shall be made free
and clear of and without deduction or withholding for or on account of any and
all present or future income, stamp or, without limitation, other taxes, levies,
imposts, deductions, duties, fees, charges or withholdings, and all liabilities
with respect thereto, excluding (A) net income taxes and franchise taxes
(imposed in lieu of net income taxes) and backup withholding taxes that are
imposed on the Purchaser or its assigns (the Purchaser and such assigns, each an
“Affected Person”) by the United States, a state thereof or a foreign
jurisdiction under the laws of which such Affected Person is organized or any
political subdivision thereof and net income taxes and capital taxes imposed by
Canada or any political subdivision thereof other than Canadian withholding
taxes and other than Canadian taxes based on or measured by income or capital in
connection with the Receivables or the transactions contemplated by the
Transaction Documents resulting from any Affected Person (but only directly and
exclusively as a result of any breach by the Sellers or the Servicer (or any
delegatee thereof, including the Subservicer) of their respective obligations
under the Transaction Documents) having a permanent establishment in Canada
solely as a result of such transactions, or (B) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction
described in clause (A) above (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Servicer, the U.S. Seller or the Canadian Seller or any
Obligor shall be required by law to deduct any Taxes from or in respect of any
sum payable or deposited hereunder to (or for the benefit of) the Purchaser or
its assigns, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Purchaser or its assigns (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Servicer or the Canadian Seller, as
applicable, shall make such deductions and (iii) the Servicer or the Canadian
Seller, as applicable, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. Within
30 days after the date of any payment of Taxes, the Servicer or the Canadian
Seller, as applicable, will furnish to the Purchaser, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.
          (b) In addition, the Canadian Seller agrees to pay any present or
future stamp or other documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, other than U.S. federal taxes except for withholding taxes on
interest (hereinafter referred to as “Other Taxes”).
          (c) The Servicer or the Canadian Seller will indemnify the Purchaser
or its assigns for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section, and excluding Taxes or Other Taxes resulting from
the gross negligence or willful misconduct of the Purchaser

19



--------------------------------------------------------------------------------



 



or its assigns) paid by the Purchaser or its assigns (as the case may be) or
deducted or withheld from any Collections (including any Taxes or amounts on
account of Taxes deducted by any Obligor) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date the Purchaser or
its assigns (as the case may be) makes written demand therefor. A certificate as
to the amount of such indemnification submitted to the Servicer or the Canadian
Seller, as applicable, by the Purchaser or its assigns (as the case may be)
setting forth, in reasonable detail, the basis for and the calculation thereof,
shall be conclusive and binding for all purposes absent manifest error.
          (d) Without prejudice to the survival of any other agreement of the
Servicer or the Canadian Seller hereunder, the agreements and obligations of the
Servicer and the Canadian Seller contained in this Section 2.07 shall survive
any termination of this Agreement.
          SECTION 2.08. Repurchase Option. So long as no Event of Termination or
Incipient Event of Termination would occur or be continuing after giving effect
thereto, each Seller shall have the right (but not any obligation) to repurchase
Transferred Receivables originated by it (including, with respect to the
Canadian Seller, such Transferred Receivables as are identified for repurchase
by such Seller in order to conform with, or not to breach, any provision of or
order under, the Foreign Extraterritorial Measures Act (Canada) or regulations
thereunder) upon not less than three Business Days’ prior written notice to the
Purchaser; provided, however, that the aggregate Outstanding Balance of
Transferred Receivables repurchased pursuant to this Section may not exceed the
lesser of (i) 10% of the highest aggregate Outstanding Balance of Transferred
Receivables at any time or (ii) $35,000,000. Such notice shall specify the date
that the applicable Seller desires that such repurchase occur (such date, the
“Repurchase Date”) and shall identify the Receivables to be included in such
repurchase. Each Seller agrees that it will not utilize any selection procedure
in selecting the Receivables to be so repurchased which is adverse to the
interests of the Purchaser or its assigns or would reasonably be expected to
result in the repurchased Receivables containing a lower percentage of Defaulted
Receivables or Delinquent Receivables than the percentage of Defaulted
Receivables or Delinquent Receivables, as applicable, in the Receivables
retained by the Purchaser. On the Repurchase Date, the applicable Seller shall
remit to the Purchaser in immediately available funds an amount equal to the
aggregate Outstanding Balance of the Receivables included in such repurchase
(provided that if any payment of Purchase Price is due to such Seller on such
Repurchase Date, such Seller may pay all or a portion of such amount by
crediting the cash portion of such Purchase Price therewith), and upon receipt
thereof, the Purchaser shall be deemed to assign and release, without recourse,
representation or warranty, its right, title and interest in and to the
Receivables included in such repurchase. In connection with any such repurchase,
the Purchaser shall execute and deliver, at the request and expense of such
Seller, any assignment or release that such Seller may reasonably request to
evidence the repurchase of the applicable Receivables. At such time, if any,
that the aggregate Outstanding Balance of all Receivables repurchased pursuant
to this Section exceeds 2% of the aggregate Outstanding Balance of all
Receivables, the applicable Seller will (or will cause the Servicer to) instruct
all Obligors of Receivables being repurchased on such Repurchase Date to remit
all their payments in respect of

20



--------------------------------------------------------------------------------



 



such repurchased Receivables to post office boxes or deposit accounts other than
the Lock Boxes or Deposit Accounts.
ARTICLE III
CONDITIONS OF PURCHASES
          SECTION 3.01.[Intentionally Omitted].
          SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase
hereunder shall be subject to the conditions precedent that:
     (a) with respect to any such Purchase, on or prior to the date of such
Purchase, the relevant Seller shall have delivered to the Purchaser, (i) if
requested by the Purchaser, such Seller’s General Trial Balance (which if in
magnetic tape or diskette format shall be compatible with the Purchaser’s
computer equipment) as of a date not more than 31 days prior to the date of such
Purchase, and (ii) a written report identifying, among other things, the
Receivables to be included in such Purchase and such additional information
concerning such Receivables as may reasonably be requested by the Purchaser;
     (b) with respect to any such Purchase, on or prior to the date of such
Purchase, the Servicer shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Seller Report for the most
recently ended reporting period for which information is required pursuant to
Section 6.02(b);
     (c) [Intentionally Omitted];
     (d) as of the date of such Purchase the Purchaser shall not have
determined, acting reasonably, and notified the Sellers and the Agent that the
Purchaser has or is deemed to have a permanent establishment within Canada
solely as a result of the transactions contemplated hereby (but only directly
and exclusively as a result of any breach by the Sellers or the Servicer of any
of their obligations under this Agreement);
     (e) on the date of such Purchase the following statements shall be true
(and the relevant Seller, by accepting the Purchase Price for such Purchase,
shall be deemed to have certified that):
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Purchase as though made on and as of such
date (except insofar as such representations and warranties relate expressly to
an earlier date certain, in which case such representations and warranties shall
be correct as of such earlier date),

21



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination, and
     (iii) The Purchaser shall not have delivered to the Sellers a notice that
the Purchaser shall not make any further Purchases hereunder; and
     (f) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.
          SECTION 3.03. Conditions Precedent to the Effectiveness of Amendment
and Restatement. The effectiveness of this amendment and restatement of the
Original PCA is subject to the conditions precedent that the Purchaser shall
have received on or before the date hereof the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Purchaser:
     (a) Certified copies of the resolutions of the Board of Directors of each
Seller approving this Agreement and the other documents to be delivered by such
Seller hereunder and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.
     (b) A certificate of the Secretary or Assistant Secretary of each Seller
certifying the names and true signatures of the officers of each Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.
     (c) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statement amendments, duly
filed on or before the date hereof under the UCC and PPSA of all jurisdictions
that the Purchaser may deem necessary or desirable in order to add the
International Receivables and effect such other revisions as the Purchaser may
deem necessary or desirable to reflect the amendments to the Original PCA and
the other Transaction Documents contemplated by this Agreement.
     (d) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing), or copies accompanied by filing authorization
signed by the applicable secured party, of proper financing statement amendments
and terminations, if any, necessary to release all security interests and other
rights of any Person in the Transferred Receivables, Contracts or Related
Security previously granted by the Sellers.
     (e) Completed requests for information and search reports, dated on or
before the date of this Agreement, listing all effective financing statements
and other registrations filed in the jurisdictions referred to in subsection (c)
above and

22



--------------------------------------------------------------------------------



 



that name either Seller as debtor, together with copies of such other financing
statements and other registrations (none of which shall cover any Transferred
Receivables, Contracts or Related Security unless they are in favor of the
Purchaser).
     (f) Favorable opinions (or letters of confirmation and reliance, to the
extent satisfactory to the Purchaser) of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, U.S. counsel for the Sellers and (ii) Stikeman Elliott LLP,
Canadian counsel for ACI, in each case in form and substance satisfactory to the
Purchaser.
     (g) An executed copy of the Four Party Agreement.
     (h) An executed copy of an amendment and reaffirmation of the Undertaking.
     (i) An executed copy of the Deposit Account Agreement relating to the
Deposit Account maintained with Citibank, N. A., as depositary bank, and
described in more detail in Exhibit B hereto.
     (j) A pro forma Seller Report for the period ending January 25, 2008,
certified by an authorized financial officer of the Servicer with responsibility
for such Seller Report and reflecting the inclusion of the International
Receivables.
     (k) Representative samples of invoices with respect to the International
Receivables.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Sellers. Each
Seller represents and warrants as to itself as follows:
     (a) Such Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction set forth in Exhibit F hereto
(as modified in accordance herewith), and is duly qualified to do business, and
is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, unless the failure to so qualify would not have
a Material Adverse Effect.
     (b) The execution, delivery and performance by such Seller of this
Agreement and the other documents to be delivered by it hereunder, including
such Seller’s sale and contribution of Receivables hereunder and such Seller’s
use of the proceeds of Purchases, (i) are within such Seller’s corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene (1) such

23



--------------------------------------------------------------------------------



 



Seller’s charter or by-laws, (2) any law, rule or regulation applicable to such
Seller, (3) any material contractual restriction binding on or affecting such
Seller or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting such Seller or its property, and (iv) do not
result in or require the creation of any lien, security interest or other
Adverse Claim, charge or encumbrance upon or with respect to any of its
properties (except for the transfer of such Seller’s interest in the Transferred
Receivables pursuant to this Agreement). This Agreement has been duly executed
and delivered by such Seller.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by such Seller of this Agreement or any
other document to be delivered by it hereunder.
     (d) This Agreement constitutes the legal, valid and binding obligation of
such Seller enforceable against such Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(whether considered in a proceeding at law or in equity).
     (e) Sales and contributions made pursuant to this Agreement will constitute
a valid sale, transfer, and assignment of the Transferred Receivables to the
Purchaser, enforceable against creditors of, and purchasers from, such Seller.
Such Seller shall have no remaining property interest in any Transferred
Receivable.
     (f) Any inventory or goods acquired by such Seller from ACCC are acquired
free and clear of any Adverse Claim created by or arising through ACCC. Such
acquisitions of inventory or goods from ACCC do not contravene any law, rule or
regulation applicable to ACCC, any contractual restriction binding on or
affecting ACCC or its property or any order, writ, judgment, award, injunction
or decree binding on or affecting ACCC or its property.
     (g) There is no pending or, to such Seller’s knowledge, threatened action,
investigation or proceeding affecting such Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may have a Material
Adverse Effect.
     (h) No proceeds of any Purchase will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934.
     (i) No transaction contemplated hereby requires compliance with any bulk
sales act or similar law (other than the Bulk Sales Act (Newfoundland and
Labrador)).

24



--------------------------------------------------------------------------------



 



     (j) Each Receivable characterized in any Seller Report as an Eligible
Receivable is, as of the date of such Seller Report, an Eligible Receivable.
Each Transferred Receivable, together with the Related Security, is owned
(immediately prior to its sale or contribution hereunder) by such Seller free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as
the result of any action taken by the Purchaser). When the Purchaser makes a
Purchase it shall acquire valid and perfected first priority ownership of each
Purchased Receivable and the Related Security and Collections with respect
thereto free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser), and no
effective financing statement or other instrument similar in effect covering any
Transferred Receivable, any interest therein, the Related Security or
Collections with respect thereto is on file in any recording office except such
as may be filed in favor of Purchaser in accordance with this Agreement or in
connection with any Adverse Claim arising solely as the result of any action
taken by the Purchaser.
     (k) Each Seller Report (if prepared by such Seller, or to the extent that
information contained therein is supplied by such Seller), including the
calculations therein, and all information, exhibits, financial statements,
documents, books, records or reports furnished or to be furnished at any time by
such Seller to the Purchaser in connection with this Agreement is or will be
accurate in all material respects as of its date or (except as otherwise
disclosed to the Purchaser at such time) as of the date so furnished, and no
such document contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
     (l) The U.S. Seller is located in the jurisdiction of incorporation set
forth for such Seller in Exhibit F hereto for the purposes of Section 9-307 of
the UCC as in effect in the State of New York; and the office in the
jurisdiction of incorporation of such Seller in which a UCC financing statement
is required to be filed in order to perfect the security interest granted by
such Seller hereunder is set forth in Exhibit F hereto (as modified in
accordance herewith). The Canadian Seller is located in the jurisdiction of its
chief executive and registered office set forth in Exhibit F hereto (as modified
in accordance herewith) for purposes of Section 9-307 of the UCC as in effect in
the State of New York; and the offices in which PPSA financing statements or
other applicable registrations are required to be filed in order to perfect the
security interest granted by the Canadian Seller hereunder are set forth in
Exhibit F hereto, in each case as such Exhibit F may be modified in accordance
herewith. The office where each Seller keeps its records concerning the
Transferred Receivables is located (and has been located for the five years
prior to the date of this Agreement, except as set forth on Exhibit F hereto) at
the address or addresses referred to in Section 5.01(b). The principal place of
business and chief executive office of the U.S. Seller, the principal place

25



--------------------------------------------------------------------------------



 



of business and chief executive and registered office of the Canadian Seller and
the office where each Seller keeps its records concerning the Receivables are
located (and have been located for the five years prior to the date of this
Agreement) at the address or addresses set forth in Exhibit F hereto. Neither
Seller has changed its name, or, in the case of the Canadian Seller, had any
other name (including French names) during the five years prior to the date of
this Agreement, except as set forth in Exhibit F hereto, as modified in
accordance herewith.
     (m) The names and addresses of all the Deposit Banks, together with the
post office boxes and account numbers of the Lock-Boxes and Deposit Accounts at
such Deposit Banks, are specified in Exhibit B (as the same may be amended from
time to time pursuant to Section 5.01(g)). The Lock-Boxes and Deposit Accounts
are the only post office boxes and accounts into which Collections of
Receivables are deposited or remitted.
     (n) Such Seller is not known by and does not use any tradename or
doing-business-as name.
     (o) With respect to any programs used by such Seller in the servicing of
the Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Servicer pursuant to Section 6.01 so that such new Servicer
shall have the benefit of such programs (it being understood that, however, the
Servicer, if other than such Seller, shall be required to be bound by a
confidentiality agreement reasonably acceptable to such Seller).
     (p) The transfers of Transferred Receivables by such Seller to the
Purchaser pursuant to this Agreement, and all other transactions between such
Seller and the Purchaser, have been and will be made in good faith and without
intent to hinder, delay or defraud creditors of such Seller.
     (q) Such Seller has (i) timely filed all Canadian or U.S. federal tax
returns required to be filed, (ii) timely filed all other material state,
provincial and local tax returns and (iii) paid or made adequate provision for
the payment of all taxes, assessments and other governmental charges (other than
any tax, assessment or governmental charge which is being contested in good
faith and by proper proceedings, and with respect to which the obligation to pay
such amount is adequately reserved against in accordance with Canadian generally
accepted accounting principles).
     (r) No Receivable originated by the Canadian Seller, the Obligor of which
has a billing address in Canada, was issued for an amount in excess of the fair
market value of the merchandise, insurance or services provided by the Canadian
Seller to which such Receivable relates.

26



--------------------------------------------------------------------------------



 



     (s) No Contract or any other books, records or other information relating
to any Receivable originated by the Canadian Seller, the Obligor of which has a
billing address in Canada, contain any “personal information” as defined in, or
any other information regulated under (i) the Personal Information Protection
and Electronic Documents Act (Canada), or (ii) any other similar statutes of
Canada or any province in force from time to time which restrict, control,
regulate or otherwise govern the collection holding, use or communication of
information.
     (t) The Insurance Policy has been validly issued by the Insurer to ACI and
is, on the date hereof, in full force and effect. All statements made by ACI in
the application for the Insurance Policy were true, correct and complete in all
material respects when made. As of the date hereof, all the premiums due on
December 10, 2007 under the Insurance Policy for the policy period ended
August 31, 2007 have been paid. ACI has performed all of its duties under the
Insurance Policy and has timely filed all claims payable thereunder in such form
as is required by the Insurer. The Insurance Policy has not been amended,
supplemented or otherwise modified except as permitted by Section 6.02(a), and
ACI has not waived any of its rights thereunder.
     (u) The Canadian Seller is a resident of Canada for purposes of the Income
Tax Act (Canada).
     (v) Such Seller has marked its master data processing records, including
master data processing records evidencing Receivables arising out of the sale of
lumber, evidencing Receivables with a legend evidencing that the Transferred
Receivables have been sold or contributed in accordance with this Agreement.
ARTICLE V
COVENANTS
     SECTION 5.01. Covenants of the Sellers. Each Seller covenants with respect
to itself from the date hereof until the first day following the Facility
Termination Date on which all of the Transferred Receivables are either
collected in full or become Defaulted Receivables:
     (a) Compliance with Laws, Etc. Such Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not have a Material Adverse
Effect. In particular, but without limiting the generality of the foregoing, the
Canadian Seller shall file all tax returns required by law to be filed by it
with respect to the

27



--------------------------------------------------------------------------------



 



Transferred Receivables and shall promptly pay, remit or account for, as
applicable, all sales taxes (including, without limitation, PST, QST and GST)
paid or owing in connection with any Transferred Receivables, except any such
taxes which are not yet delinquent or are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with applicable generally accepted accounting principles shall have been set
aside on its books.
     (b) Offices, Records, Name and Organization. Subject to Section 9.01(e),
such Seller will keep its principal place of business and chief executive office
and the office where it keeps its records concerning the Transferred Receivables
at the address of such Seller set forth on Exhibit E hereto or, (subject to
Section 9.01(f)) upon 30 days’ prior written notice to the Purchaser, at any
other locations within the United States or (in the case of the Canadian Seller)
Canada. Subject to Section 9.01(f), such Seller will not change its name or (in
the case of the U.S. Seller) its jurisdiction of organization or (in the case of
the Canadian Seller) its chief executive office and shall not consummate any
amalgamation, consolidation or merger, unless (i) such Seller shall have
provided the Purchaser with at least 30 days’ prior written notice thereof,
together with an updated Exhibit F, and (ii) no later than the effective date of
such change, all actions required by Section 5.01(j) shall have been taken and
completed. Upon confirmation by the Agent (prior to the RPA Final Payment Date)
or the Purchaser (following the RPA Final Payment Date) of receipt of any such
notice (together with an updated Exhibit F) and the completion, as aforesaid, of
all actions required by Section 5.01(j), Exhibit F to this Agreement shall,
without further action by any party, be deemed to be amended and replaced by the
updated Exhibit F accompanying such notice. Such Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Transferred Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Transferred
Receivables (including, without limitation, records adequate to permit the daily
identification of each new Transferred Receivable and all Collections of and
adjustments to each existing Transferred Receivable). Such Seller shall make a
notation in its books and records, including its computer files, to indicate
which Receivables have been sold or contributed to the Purchaser hereunder.
     (c) Performance and Compliance with Contracts and Credit and Collection
Policy. Such Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Transferred Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.

28



--------------------------------------------------------------------------------



 



     (d) Sales, Liens, Etc. Except for the sales and contributions of
Receivables contemplated herein, such Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Transferred Receivable, Related
Security, related Contract or Collections, or upon or with respect to any
account to which any Collections of any Transferred Receivable are sent, or
assign any right to receive income in respect thereof.
     (e) Extension or Amendment of Transferred Receivables. Except as provided
in Section 6.02(c), such Seller will not (and will not permit the Servicer to)
extend, amend or otherwise modify the terms of any Transferred Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.
     (f) Change in Business or Credit and Collection Policy. Such Seller will
not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, have a Material Adverse Effect.
     (g) Change in Payment Instructions to Obligors. Such Seller will not add or
terminate any post office box, bank, or bank account as a Lock-Box, Deposit Bank
or Deposit Account from those listed in Exhibit B hereto, or make any change in
its instructions to Obligors regarding payments to be made to any Lock-Box or
Deposit Account, unless the Purchaser shall have received prior notice of such
addition, termination or change (including an updated Exhibit B) and a fully
executed Deposit Account Agreement with each new Deposit Bank or with respect to
each new Lock-Box or Deposit Account. Upon confirmation by the Agent (prior to
the RPA Final Payment Date) or the Purchaser (following the RPA Final Payment
Date) of receipt of any such notice and the related documents, Exhibit B hereto
shall, without further action by any party, be deemed to be amended and replaced
by the updated Exhibit B accompanying such notice.
     (h) Deposits to Lock-Boxes and Deposit Accounts. Such Seller will (or will
cause the Servicer to) instruct all Obligors to remit all their payments in
respect of Transferred Receivables to Lock Boxes or Deposit Accounts (provided
that Obligors with respect to International Receivables and Receivables
originated by the U.S. Seller shall be instructed to remit such payments to
Lock-Boxes or Deposit Accounts located in the United States). If such Seller or
the Servicer shall receive any Collections directly, such Seller shall (or, if
applicable, shall cause the Servicer to) immediately (and in any event within
two Business Days) deposit the same to a Lock Box or a Deposit Account (provided
that Collections related to an International Receivable or a Receivable
originated by the U.S. Seller shall be deposited to a Lock-Box or a Deposit
Account in the United States) and until it does so, shall hold the same in trust
for the Purchaser and its assignees. Such Seller will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock Box or
Deposit Account, cash or cash proceeds other than Collections of Transferred
Receivables, provided, that if any PST are deposited or

29



--------------------------------------------------------------------------------



 



credited to any Lock Box or Deposit Account, such Seller will (or will cause the
Servicer to), within two Business Days of such deposit or credit, separate such
deposits and credits from the Collections held in any applicable Lock Box or
Deposit Account and withdraw such deposited or credited amount from such Lock
Box or Deposit Account.
     (i) Examinations and Visits. Such Seller will, from time to time during
regular business hours as requested by the Purchaser, permit the Purchaser, or
its agents or representatives, (i) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of such Seller relating
to Transferred Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Transferred Receivables and the
Related Security or such Seller’s performance hereunder or under the Contracts
with any of the officers or employees of such Seller having knowledge of such
matters.
     (j) Further Assurances. (i) Such Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, such
Seller will, upon the request of the Purchaser or its assignee, (A) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable to perfect,
protect, make opposable or evidence such Transferred Receivables and any
security interest in other assets of such Seller granted hereunder; and
(B) deliver to the Purchaser copies of all Contracts relating to the Transferred
Receivables and all records relating to such Contracts and the Transferred
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Purchaser’s
computer equipment).
     (ii) Such Seller authorizes the Purchaser or its assignee to file financing
or continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto, and any other assets of such
Seller in which a security interest is granted hereunder.
     (iii) Such Seller shall perform its obligations under the Contracts related
to the Transferred Receivables to the same extent as if the Transferred
Receivables had not been sold or transferred.

30



--------------------------------------------------------------------------------



 



     (k) Reporting Requirements. Such Seller will provide to the Purchaser the
following:
     (i) as soon as possible and in any event within five days after the
occurrence of each Event of Termination or Incipient Event of Termination with
respect to such Seller or an Insurance Policy Event, a statement of the chief
financial officer of such Seller setting forth details of such Event of
Termination, Incipient Event of Termination or Insurance Policy Event and the
action that such Seller or the Sellers, as applicable, has taken and proposes to
take with respect thereto;
     (ii) subject to Section 9.01(f), at least 30 days prior to any change in
such Seller’s name, jurisdiction of incorporation, chief executive or registered
office, or any amalgamation, consolidation or merger involving such Seller, a
notice setting forth the new name, jurisdiction of incorporation, chief
executive or registered office or the details of any such amalgamation,
consolidation or merger involving such Seller and the effective date thereof;
     (iii) promptly following receipt thereof, copies of all schedules,
endorsements and notices received from the Insurer with respect to the Insurance
Policy (including any notice that any additional premium is due in accordance
with Section 4 of the “Declarations and Payment of Premium” endorsement to the
Insurance Policy);
     (iv) immediately upon obtaining knowledge thereof, and in any event on the
day such event occurs, notice that all indebtedness under the Bank Agreement has
become due and payable (whether by declaration or automatically);
     (v) concurrently with the sending thereof to the Insurer, any notice by ACI
terminating the Insurance Policy; and
     (vi) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of such Seller as the Purchaser
may from time to time reasonably request.
     (1) Separate Conduct of Business. Such Seller will: (i) maintain separate
corporate records and books of account from those of the Purchaser; (ii) conduct
its business from an office separate from that of the Purchaser (but which may
be located in the same facility as the Purchaser); (iii) ensure that all oral
and written communications, including without limitation, letters, invoices,
purchase orders, contracts, statements and applications, will be made solely in
its own name; (iv) have stationery and other business forms and a mailing
address and a telephone number separate from those of the Purchaser; (v) not
hold itself out as having agreed to pay, or as being liable for, the obligations
of the Purchaser; (vi) not engage in any transaction with the Purchaser except
as contemplated by

31



--------------------------------------------------------------------------------



 



this Agreement or as permitted by the RPA; (vii) continuously maintain as
official records the resolutions, agreements and other instruments underlying
the transactions contemplated by this Agreement; and (viii) disclose on its
annual financial statements (A) the effects of the transactions contemplated by
this Agreement in accordance with generally accepted accounting principles and
(B) that the assets of the Purchaser are not available to pay its creditors.
     (m) Insurance Policy Exclusions. Such Seller will not take or omit to take
any actions which give rise to an exclusion from coverage under the Insurance
Policy.
     (n) Marking of Records. At its expense, such Seller will mark its master
data processing records evidencing Receivables with a legend evidencing that the
Transferred Receivables have been sold or contributed in accordance with this
Agreement.
     (o) ACCC. Such Seller will not, and will not permit any Subsidiary to,
enter into agreement that restricts the sale of inventory or goods from ACCC to
such Seller.
          SECTION 5.02. Covenant of the Sellers and the Purchaser. Each Seller
and the Purchaser have structured this Agreement with the intention that each
Purchase of Receivables hereunder be treated as a sale of all of such Seller’s
right, title and interest in, to and under such Receivables by such Seller to
the Purchaser for all purposes and each contribution of Receivables by the U.S.
Seller hereunder shall be treated as an absolute transfer of all of the U.S.
Seller’s right, title and interest in, to and under such Receivables by the U.S.
Seller to the Purchaser for all purposes. Each Seller and the Purchaser shall
record each Purchase and contribution as a sale or purchase or capital
contribution, as the case may be, on its books and records, and reflect each
Purchase and contribution in its financial statements and tax returns as a sale
or purchase or capital contribution, as the case may be. In the event that,
contrary to the mutual intent of the Sellers and the Purchaser, any Purchase or
contribution of Receivables hereunder is not characterized as a sale or absolute
transfer, each Seller shall, effective as of the date hereof, be deemed to have
granted (and each Seller hereby does grant) to the Purchaser a first priority
security interest in and to any and all Receivables, the Related Security and
the Collections and other proceeds thereof to secure the repayment of all
amounts advanced to such Seller hereunder with accrued interest thereon, and
this Agreement shall be deemed to be a security agreement.
ARTICLE VI
ADMINISTRATION AND COLLECTION
          SECTION 6.01. Designation of Servicer. The servicing, administration
and collection of the Transferred Receivables shall be conducted by such Person
(the “Servicer”) so designated hereunder from time to time. Until the RPA Final
Payment Date, the U.S. Seller (or

32



--------------------------------------------------------------------------------



 



such other Person as may be designated from time to time under the RPA) is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Following the RPA Final Payment
Date, the Purchaser, by notice to the U.S. Seller, may at any time designate as
Servicer any Person (including itself) to succeed the U.S. Seller or any
successor Servicer, if such Person shall consent and agree to the terms hereof.
Upon the U.S. Seller’s receipt of such notice, the U.S. Seller agrees that it
will terminate its activities as Servicer hereunder in a manner which the
Purchaser (or its designee) believes will facilitate the transition of the
performance of such activities to the new Servicer, and the U.S. Seller shall
use its best efforts to assist the Purchaser (or its designee) to take over the
servicing, administration and collection of the Transferred Receivables,
including, without limitation, providing access to and copies of all computer
tapes or disks and other documents or instruments that evidence or relate to
Transferred Receivables maintained in its capacity as Servicer and access to all
employees and officers of the U.S. Seller responsible with respect thereto. The
Servicer may, with the prior consent of the Purchaser, subcontract with any
other Person for the servicing, administration or collection of Transferred
Receivables. Any such subcontract shall not affect the Servicer’s liability for
performance of its duties and obligations pursuant to the terms hereof, and any
such subcontract shall terminate upon designation of a successor Servicer. The
Servicer hereby appoints ACI as subservicer (ACI, in such capacity, the
“Subservicer”) to perform the servicing, administration and collections
functions of the Servicer hereunder; provided that the foregoing designation of
ACI as subservicer does not (i) extend to the amendment or modification of a
Receivable in accordance with Section 6.02(c) or (ii) contravene or otherwise
exceed or violate Section 6.07. In no instance will the servicing and
subservicing hereunder be inconsistent with, or in violation of, the terms and
conditions of the Insurance Policy (and ACI shall continue its servicing and
administration of the Insurance Policy). The Purchaser hereby consents to the
designation of ACI as subservicer hereunder.
          SECTION 6.02. Duties of Servicer. (a) The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Transferred Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Purchaser hereby appoints
the Servicer, from time to time designated pursuant to Section 6.01, as agent to
enforce its ownership and other rights in the Transferred Receivables, the
Related Security and the Collections with respect thereto. In performing its
duties as Servicer, the Servicer shall exercise the same care and apply the same
policies as it would exercise and apply if it owned the Transferred Receivables
and shall act in the best interests of the Purchaser and its assignees. The
Servicer’s and the Subservicer’s duties hereunder shall include paying, on
behalf of the Sellers, all premiums due under the Insurance Policy when the same
are due (and the Servicer and the Subservicer shall provide the Purchaser with
evidence of such payment by no later than the Business Day following the date
such payment is due) and performing all obligations of ACI under the Insurance
Policy in accordance with the terms of the Insurance Policy. Without limiting
the foregoing, the Servicer or the Subservicer will (i) (x) immediately, upon
obtaining knowledge of the relevant Obligor’s insolvency and (y) in all other
cases, no later than four months after the relevant Receivable becomes due, file
a claim under the Insurance Policy in such form as is required by the Insurer
and with properly completed supporting documentation; (ii) not take any action
to amend, supplement or otherwise modify the Insurance Policy (including,
without

33



--------------------------------------------------------------------------------



 



limitation, consenting to any changes to the Insurance Policy proposed by the
Insurer as part of the annual review process) or waive any of its rights
thereunder, without the Purchaser’s prior consent in each case (other than any
replacement of a Coverage Certificate that would not result in an Insurance
Policy Event); (iii) not change the directions given to the Insurer regarding
the remittance of Insurance Proceeds; (iv) service the Receivables as required
by the Insurer pursuant to the Insurance Policy; (v) deliver to the Insurer in a
timely fashion any document or report required by the Insurer; and (vi) not
take, or omit to take, any action which gives rise to an exclusion from coverage
under the Insurance Policy. The Servicer and the Subservicer will ensure that
all records relating to the Receivables are consistent with the requirements of
the Insurance Policy and that such records are in such form as will not result
in rejection of otherwise proper claims under the Insurance Policy. In the event
the Servicer or the Subservicer fails to file a claim with respect to any
Receivable, the Purchaser may (but shall not be required to) file such claim
under the Insurance Policy.
          (b) (i) At any time when the Debt Ratings of ACI are not equal to the
Required Ratings, prior to 10:00 A.M. (New York City Time) on the second
Business Day of each calendar week, the Servicer shall prepare and forward to
the Purchaser a Seller Report which shall contain information related to the
Transferred Receivables as of the close of business on the last Business Day of
the preceding calendar week.
          (ii) At all other times, the Servicer shall prepare and forward to the
Purchaser Seller Reports prior to 10:00 A.M. (New York City Time) on the 17th
calendar day of each month (or, if such day is not a Business Day, the next
succeeding Business Day), relating to all Transferred Receivables, and the
Related Security and Collections with respect thereto on the last day of the
immediately preceding month.
          (c) If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, the Seller (other than ACI), while it is the
Servicer (subject to the provisions of Section 6.07), may, in accordance with
the Credit and Collection Policy, extend the maturity or adjust the Outstanding
Balance of any Transferred Receivable as the Servicer deems appropriate to
maximize Collections thereof, or otherwise amend or modify other terms of any
Transferred Receivable, provided that, in each case, any necessary approval of
the Insurer shall have been obtained.
          (d) Each Seller shall deliver to the Servicer, and the Servicer shall
hold in trust for such Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables.
          (e) The Servicer shall as soon as practicable (and, in any event,
within two Business Days) following receipt turn over to the relevant Seller any
cash collections or other cash proceeds received with respect to Receivables not
constituting Transferred Receivables.
          (f) [Intentionally Omitted].

34



--------------------------------------------------------------------------------



 



          (g) The Servicer also shall perform the other obligations of the
“Servicer” set forth in this Agreement with respect to the Transferred
Receivables.
          SECTION 6.03. Servicer Fee. The Purchaser shall pay to the Servicer
(and the Subservicer, to the extent required by the second sentence of this
Section 6.03), so long as it is acting as the Servicer hereunder, an aggregate
periodic collection fee (the “Servicer Fee”) of 0.50% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
each Settlement Date, or such other day during each calendar month as the
Purchaser and the Servicer shall agree. So long as U.S. Seller is the Servicer
and ACI is the Subservicer, the Servicer hereby directs the Purchaser to pay 80%
of the Servicer Fee to the Subservicer and 20% of the Servicer Fee to the
Servicer. So long as the U.S. Seller is acting as the Servicer hereunder and the
Canadian Seller is acting as the Subservicer, amounts payable as the Servicer
Fee pursuant to this Section 6.03 shall be reduced, on a dollar for dollar
basis, by any amounts paid to the U.S. Seller and the Canadian Seller as a
“Servicer Fee” and subservicing fee pursuant to Section 2.05(a) of the RPA,
provided that such obligation of the Purchaser shall in no event be reduced
below zero.
          SECTION 6.04. Certain Rights of the Purchaser. (a) After a Control
Event, the Purchaser may, at any time, give notice of ownership and/or direct
the Obligors of Transferred Receivables and any Person obligated on any Related
Security, or any of them, that payment of all amounts payable under any
Transferred Receivable shall be made directly to the Purchaser or its designee.
Each Seller hereby transfers to the Purchaser (and its assigns and designees)
the exclusive ownership and control of the Lock-Boxes and Deposit Accounts
maintained by such Seller for the purpose of receiving Collections.
          (b) After a Control Event, each Seller shall, at any time upon the
Purchaser’s request and at such Seller’s expense, give notice of the Purchaser’s
ownership to each Obligor of Transferred Receivables and direct that payments of
all amounts payable under the Transferred
Receivables be made directly to the Purchaser or its designee.
          (c) At any time after a Control Event, at the Purchaser’s request and
at the relevant Seller’s expense, such Seller and the Servicer shall
(A) assemble all of the documents, instruments and other records (including,
without limitation, computer tapes and disks) that evidence or relate to the
Transferred Receivables, and the related Contracts and Related Security, or that
are otherwise necessary or desirable to collect the Transferred Receivables
(including, without limitation, the Insurance Policy), and shall make the same
available to the Purchaser at a place selected by the Purchaser or its designee,
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections of Transferred Receivables in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee. The Purchaser shall also have the
right to make copies of all such documents, instruments and other records at any
time.
          (d) At any time after a Control Event, each Seller authorizes the
Purchaser to take any and all steps in such Seller’s name and on behalf of such
Seller that are necessary or

35



--------------------------------------------------------------------------------



 



desirable, in the determination of the Purchaser, to collect amounts due under
the Transferred Receivables, including, without limitation, (i) endorsing such
Seller’s name on checks and other instruments representing Collections of
Transferred Receivables, (ii) giving notice of the Purchaser’s ownership to each
Obligor of Transferred Receivables and direct that payments of all amounts
payable under the Transferred Receivables be made directly to the Purchaser or
its designee and (iii) enforcing the Transferred Receivables and the Related
Security and related Contracts and the Insurance Policy.
          SECTION 6.05. Rights and Remedies. (a) If either Seller or the
Servicer fails to perform any of its obligations under this Agreement, the
Purchaser may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if such Seller (as Servicer or otherwise)
fails to so perform, the costs and expenses of the Purchaser incurred in
connection therewith shall be payable by such Seller as provided in Section 8.01
or Section 9.04 as applicable.
          (b) Each Seller shall perform all of its obligations under the
Contracts related to the Transferred Receivables to the same extent as if such
Seller had not sold or contributed Receivables hereunder and the exercise by the
Purchaser of its rights hereunder shall not relieve such Seller from such
obligations or its obligations with respect to the Transferred Receivables. The
Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts or the Insurance Policy, nor shall
the Purchaser be obligated to perform any of the obligations of the Sellers
thereunder.
          (c) Each Seller shall cooperate with the Servicer in collecting
amounts due from Obligors in respect of the Transferred Receivables.
          (d) Each Seller hereby grants to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Transferred Receivable.
          SECTION 6.06. Transfer of Records to Purchaser. Each Purchase and
contribution of Receivables hereunder shall include the transfer to the
Purchaser of all of the relevant Seller’s right and title to and interest in the
records relating to such Receivables and shall include an irrevocable
non-exclusive license to the use of such Seller’s computer software system to
access and create such records. Such license shall be without royalty or payment
of any kind, is coupled with an interest, and shall be irrevocable until all of
the Transferred Receivables are either collected in full or become Defaulted
Receivables.
          Each Seller shall take such action requested by the Purchaser, from
time to time hereafter, that may be necessary or appropriate to ensure that the
Purchaser has an enforceable ownership interest in the records relating to the
Transferred Receivables and rights (whether by ownership, license or sublicense)
to the use of such Seller’s computer software system to access and create such
records.

36



--------------------------------------------------------------------------------



 



          In recognition of each Seller’s need to have access to the records
transferred to the Purchaser hereunder, the Purchaser hereby grants to such
Seller an irrevocable license to access such records in connection with any
activity arising in the ordinary course of such Seller’s business or in
performance of its duties as Servicer, provided that (i) such Seller shall not
disrupt or otherwise interfere with the Purchaser’s use of and access to such
records during such license period and (ii) such Seller consents to the
assignment and delivery of the records (including any information contained
therein relating to such Seller or its operations) to any assignees or
transferees of the Purchaser provided they agree to hold such records
confidential.
          SECTION 6.07. Limitation on Activities of Servicer in Canada.
(a) Notwithstanding anything contained herein or anything contained in any other
document delivered in connection herewith, the Servicer, as Servicer (and each
Person to whom the Servicer delegates any of its responsibilities, including,
without limitation, the Subservicer) shall not while acting in Canada, and shall
not (and has no authority to) delegate to any Person acting in Canada the
authority to, or permit any such Person to, enter into contracts or other
agreements in the name of or on behalf of the Servicer or the Purchaser; and the
Servicer (or any such delegate) is not permitted to (nor has authority to)
establish an office or other place of business of the Servicer or the Purchaser
in Canada. To the extent any responsibilities of any Person acting in Canada
(including for greater certainty a Servicer employee or servant or ACI as
Subservicer) to whom the Servicer has delegated responsibilities in respect of
Transferred Receivables, the Related Security and the Collections hereunder or
under any other Transaction Document involve or require such Person to enter a
contract or other agreement in the name of or on behalf of the Sellers or the
Purchaser, such servicing responsibility shall be fulfilled solely by, or upon
specific approval of, the Servicer, and such Person is authorized to take such
action or give such approval, but only from a place of business outside Canada,
and such Person may not delegate such responsibility except upon the consent or
the direction of the Agent (and then only subject to these same restrictions).
          (b) Notwithstanding anything contained herein or anything contained in
any other document delivered in connection herewith, the U.S. Seller (and each
Person to whom the U.S. Seller delegates any of its responsibilities (including,
without limitation, the Subservicer)) shall not, while acting in Canada, and
shall not (and has no authority to) delegate to any Person acting in Canada the
authority to, or permit any such Person to, enter into contracts or other
agreements in the name of or on behalf of the U.S. Seller. The U.S. Seller is
not permitted to (nor has authority to) establish an office or other place of
business in Canada.
ARTICLE VII
EVENTS OF TERMINATION
          SECTION 7.01. Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:

37



--------------------------------------------------------------------------------



 



     (a) The Servicer or the Subservicer (i) shall fail to perform or observe
any term, covenant or agreement under this Agreement (other than as referred to
in clause (ii) or (iii) of this subsection (a)) and such failure shall remain
unremedied for three Business Days or (ii) shall fail to make when due any
payment or deposit to be made by it under this Agreement or (iii) shall fail to
deliver any Seller Report when required and such failure shall remain unremedied
for two Business Days; or
     (b) Either Seller shall fail to make any payment required under
Section 2.04(a) or 2.04(b); or
     (c) Any representation or warranty (unless (x) such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and the applicable Seller shall have made
any required deemed Collection payment pursuant to Section 2.04 with respect to
such Receivables or (y) in the case of the representations and warranties
contained in Sections 4.01 (a), (1) (the fourth sentence only) or (q), the
breach of such representation or warranty is capable of being cured and is in
fact cured (without any adverse impact on the Purchaser or its assigns or the
collectibility of the Transferred Receivables) within five Business Days after
the first date on which either Seller obtains knowledge or receives written
notice of such breach from the Purchaser or its assigns) made or deemed made by
either Seller (or any of its officers) under or in connection with this
Agreement or any information or report delivered by either Seller, the Servicer
or the Subservicer pursuant to this Agreement shall prove to have been incorrect
or untrue in any material respect as of the date when made or deemed made or
delivered; or
     (d) Either Seller shall fail to perform or observe (i) any term, covenant
or agreement contained in this Agreement (other than as referred to in
Section 7.01(b) or clause (ii) of this Section 7.01(d)) on its part to be
performed or observed and any such failure shall remain unremedied for 10 days
after written notice thereof shall have been given to such Seller by the
Purchaser or its assignees, or (ii) any covenant applicable to it contained in
Sections 5.01(d), 5.01(g) or 5.01(h);or
     (e) Either Seller shall fail to pay any principal of or premium or interest
on any of its Debt which either arises under the Bank Agreement is outstanding
in a principal amount of at least CAD 65,000,000 or the Dollar Equivalent
thereof (or the equivalent in any other currency) in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such

38



--------------------------------------------------------------------------------



 



Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such Debt, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Debt to cause, with the giving of notice if
required, such Debt to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder; or
     (f) Any Purchase or contribution of Receivables hereunder, the Related
Security and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or
     (g) (i) Either Seller, the Servicer or the Subservicer shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or (ii) any proceeding shall be instituted by or against such
Seller, the Servicer or the Subservicer seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
arrangement of debt, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or (iii) any receiver, trustee, custodian or similar
official shall be appointed for either Seller, the Servicer or the Subservicer
under any private right; or (iv) either Seller, the Servicer or the Subservicer
shall take any corporate action to authorize any of the actions set forth above
in this subsection (g); or
     (h) An Event of Termination shall have occurred under the RPA;
then, and in any such event, the Purchaser may, by notice to the Sellers, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Servicer (but subject, prior to the RPA Final Payment Date, to
the designation made under the RPA), designate another Person to succeed the
U.S. Seller as Servicer; provided, that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in clause (g)(ii) or (g)(iii) of this Section 7.01, the
Facility Termination Date shall occur. Upon any such declaration or designation
or upon such automatic termination, the Purchaser shall have, in addition to the
rights and remedies under this Agreement, all other rights and remedies with
respect to the Receivables provided after default under the UCC, the PPSA and
under other applicable law, which rights and remedies shall be cumulative.

39



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
          SECTION 8.01. Indemnities by the Sellers. Without limiting any other
rights which the Purchaser may have hereunder or under applicable law, each
Seller hereby agrees to indemnify the Purchaser and its assigns and transferees
(each, an “Indemnified Party”) from and against any and all damages, claims,
losses, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the
purchase or contribution of any Transferred Receivables or in respect of any
Transferred Receivable originated by such Seller or any related Contract,
including, without limitation, arising out of or as a result of:
     (i) the characterization in any Seller Report or other statement made by or
on behalf of such Seller of any Transferred Receivable as an Eligible Receivable
which is not an Eligible Receivable as of the date of such Seller Report or
statement;
     (ii) any representation or warranty or statement made or deemed made by
such Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect as of the date when
made;
     (iii) the failure by such Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract or
the transfer of such Receivable hereunder (including, without limitation, the
Bulk Sales Act (Newfoundland and Labrador)); or the failure of any Transferred
Receivable or the related Contract to conform to any such applicable law, rule
or regulation; or the failure by such Seller to pay, remit, or account for any
taxes related to or included in a Receivable when due;
     (iv) the failure to vest in the Purchaser absolute ownership of the
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim (other than created
pursuant to the Transaction Documents);
     (v) the failure of such Seller to have filed or sent, or any delay in
filing or sending, financing statements, notices or other similar instruments or
documents under the UCC or the PPSA of any applicable jurisdiction or other
applicable laws with respect to any Receivables that are, or that purport to be,
the subject of a

40



--------------------------------------------------------------------------------



 



Purchase or contribution under this Agreement and the Related Security and
Collections in respect thereof, whether at the time of any Purchase or
contribution or at any subsequent time or the failure to take any other steps
required to perfect any such Purchase or contribution; or the failure to have
properly notified any Obligor of the transfer, sale or assignment of any
Receivable pursuant to this Agreement, to the extent such notice is required to
perfect the same under Quebec law for purposes of this clause (v), “perfect”
under Quebec law means to render opposable, publish and allow the setting up of
the purchaser’s interest in, and right to collect payment under, the assets
which are the subject of such transfer, sale and assignment, and to make
opposable, publish and allow the setting up of such transfer, sale and
assignment as against Obligors and other third parties, including any trustee in
bankruptcy;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable that
is, or that purports to be, the subject of a Purchase or contribution under this
Agreement (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the U.S. Seller acting as Servicer);
     (vii) any failure of such Seller, as Servicer or otherwise, to perform its
duties or obligations in accordance with the provisions hereof or to perform its
duties or obligations under any Contract related to a Transferred Receivable,
including, without limitation, any failure of such Seller to file (or cause the
Servicer to file) claims under the Insurance Policy in a timely fashion and with
properly completed supporting documentation, any action or omission by such
Seller which gives rise to an exclusion from coverage under the Insurance
Policy, any failure by such Seller to cause the Servicer to service the
Receivables in the manner required by the Insurer or any failure by such Seller
to deliver (or cause the Servicer to deliver) to the Insurer any document or
report required by the Insurer to be delivered in a timely manner;
     (viii) any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract relating to a Transferred Receivable originated by such Seller;
     (ix) the commingling of Collections of Transferred Receivables by such
Seller or a designee of such Seller, as Servicer or otherwise, at any time with
other funds of such Seller or an Affiliate of such Seller;

41



--------------------------------------------------------------------------------



 



     (x) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract (including, without limitation, in connection with
the preparation of a defense or appearing as a third party witness in connection
therewith and regardless of whether such investigation, litigation or proceeding
is brought by either Seller, an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto);
     (xi) any failure of such Seller to comply with its covenants contained in
this Agreement (including in its capacity as Servicer or Subservicer);
     (xii) any claim brought by any Person other than an Indemnified Party
arising from any activity by a Seller or any Affiliate of such Seller in
servicing, administering or collecting any Transferred Receivable;
     (xiii) any claim arising out of any failure by such Seller to obtain a
consent (if required) from the relevant Obligor to the transfer, sale or
assignment of any Receivable pursuant to this Agreement; or
     (xiv) after the date hereof, any Indemnified Party shall be subject to
Canadian taxes on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and resulting from such Indemnified
Party having a permanent establishment in Canada solely as a result of the
transactions contemplated hereby (but only directly and exclusively as a result
of any breach by such Seller or the Servicer (or any delegatee thereof including
ACI as Subservicer) of its obligations hereunder).
It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require either Seller to indemnify
any Person (A) for Receivables which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy, or financial inability
to pay of the applicable Obligor, (B) for damages, losses, claims or liabilities
or related costs or expenses to the extent found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Person’s gross negligence or willful misconduct, or (C) for any income taxes or
franchise taxes incurred by such Person arising out of or as a result of this
Agreement or in respect of any Transferred Receivable or any Contract, other
than (x) Taxes (to the extent provided in Section 2.07) and (y) Canadian taxes
strictly on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and resulting from any Indemnified
Party having a permanent establishment in Canada solely as a result of the
transactions contemplated hereby (but only directly and exclusively as a result
of any breach by such Seller or the Servicer (or any delegatee thereof) of its
obligations hereunder).

42



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. (a) Amendments Generally. No amendment
or waiver of any provision of this Agreement or consent to any departure by
either Seller therefrom shall be effective unless in a writing signed by the
Purchaser and, in the case of any amendment, also signed by the Sellers, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Purchaser to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. Notwithstanding any other provision of this Section 9.01
(a), Exhibits B and F hereto may be amended in accordance with the procedures
set forth in Sections 5.01(g) and 5.01(b), respectively, and (ii) the amendments
described in clauses (c)-(e) of this Section 9.01 shall become effective upon
the satisfaction of the applicable conditions precedent set forth in this
Section 9.01.
          (b) Replacement Bank Agreement. In the event that any financing is
provided to the Parent, or any of its subsidiaries, pursuant to which the Parent
is a borrower or guarantor or the lenders otherwise rely upon the credit or the
financial position of the Parent, including by incorporation of representations
and warranties, covenants or events of default relating to the Parent (such
financing, the “Replacement Bank Agreement”), the Sellers and the Purchaser
agree to enter into good faith negotiations for a period of 30 days after the
effectiveness of such Replacement Bank Agreement, or such longer period as may
be agreed to, in writing, by the Sellers, the Purchaser and the Purchaser’s
assigns, in order to amend this Agreement so as to reflect, as applicable, the
terms and conditions of analogous clauses in the Replacement Bank Agreement to
the reasonable satisfaction of the Purchaser and its assigns, but in each case
in a manner which is consistent with the provisions of Section 4.0 l(e) and the
first sentence of Section 5.02.
          (c) Continuance Amendments. Effective as of the effective date (the
“Continuance Effective Date”) of the Continuance as set forth in the Notice of
Continuance and Change of Address to be delivered by ACI to the Purchaser in the
form attached hereto as Exhibit G (the “Notice of Continuance and Change of
Address”), which Notice of Continuance and Change of Address shall be delivered
to the Purchaser by no later than five (5) calendar days prior to the
Continuance Effective Date, and subject to the satisfaction of the conditions
precedent set forth in this Section 9.01(c):
     (i) The introductory paragraph to this Agreement is amended by deleting the
phrase “ABITIBI-CONSOLIDATED INC., a Canadian corporation” and replacing it with
the name and description of the Continued Entity, as indicated in the Notice of
Continuance and Change of Address.
     (ii) Exhibit F to this Agreement is deleted in its entirety and replaced
with Exhibit F attached to the Notice of Continuance and Change of Address.

43



--------------------------------------------------------------------------------



 



     (iii) Each reference to “Abitibi-Consolidated Inc.,” “ACI”, the “Canadian
Seller” and the “Subservicer” (to the extent ACI continues to be so designated
and to act in such capacity) in this Agreement shall mean and be a reference to
the Continued Entity, as indicated in the Notice of Continuance and Change of
Address.
The amendments described in this Section 9.01(c) shall become effective on the
Continuance Effective Date, subject to the receipt by the Purchaser (subject to
the terms of clause (B) below) of each of the following, each in form and
substance satisfactory to the Purchaser and its assigns:
     (A) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against ACI and
the Continued Entity, as applicable, on or before the Continuance Effective Date
under the UCC and PPSA of all jurisdictions that the Purchaser may deem
necessary or desirable in order to continue the Purchaser’s ownership of the
Transferred Receivables and Related Security and Collections with respect
thereto;
     (B) favourable opinions of (x) Stikeman Elliott LLP, Canadian counsel for
the Continued Entity and (y) Stewart McKelvey LLP, Nova Scotia counsel for the
Continued Entity, each of which opinions may be combined with and incorporated
in the relevant opinion to be delivered pursuant to Section 9.01(d)(B) (the
“Amalgamation Opinion”) provided that the Amalgamation Opinion is delivered to
the Purchaser within thirty (30) days of the Continuance Effective Date; for
greater certainty, the delivery of the opinions required pursuant to this clause
(B) shall not delay the coming into effect of the amendments described in this
Section 9.01(c);
     (C) a copy of the constating documents of the Continued Entity, giving
effect to the Continuance, certified by the Secretary or Assistant Secretary of
the Continued Entity;
     (D) a copy of the organizational documents of the Continued Entity, giving
effect to the Continuance, certified by or on behalf of the Registrar of Joint
Stock Companies of Nova Scotia, dated as of a recent date; and
     (E) a certificate as to the good standing or qualification to do business,
as applicable, of the Continued Entity from an appropriate official of each of
Nova Scotia and Quebec, dated as of a recent date.
          (d) Amalgamation Amendments. Effective as of the effective date (the
“Amalgamation Effective Date”) of the Amalgamation as set forth in the Notice of
Amalgamation to be delivered by ACI to the Purchaser in the form attached hereto
as Exhibit H (the “Notice of Amalgamation”), which Notice of Amalgamation shall
be delivered to the Purchaser by no later

44



--------------------------------------------------------------------------------



 



than five (5) calendar days prior to the Amalgamation Effective Date, and
subject to the satisfaction of the conditions precedent set forth in this
Section 9.01(d):
     (i) The introductory paragraph to this Agreement is amended by deleting the
name and description of the Continued Entity and replacing it with the name and
description of the Amalgamated Entity, as indicated in the Notice of
Amalgamation.
     (ii) Exhibit E to this Agreement is deleted in its entirety and replaced
with Exhibit E attached to the Notice of Amalgamation.
     (iii) Exhibit F to this Agreement is deleted in its entirety and replaced
with Exhibit F attached to the Notice of Amalgamation.
     (iv) Each reference to the Continued Entity, “Abitibi-Consolidated Inc.,”
“ACI”, the “Canadian Seller” and the “Subservicer” (to the extent ACI continues
to be so designated and to act in such capacity) in this Agreement shall mean
and be a reference to the Amalgamated Entity, as indicated in the Notice of
Amalgamation.
The amendments described in this Section 9.01(d) shall become effective on the
Amalgamation Effective Date, subject to the receipt by the Purchaser of each of
the following, each in form and substance satisfactory to the Purchaser and its
assigns:
     (A) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against the
Continued Entity and the Amalgamated Entity, as applicable, on or before the
Amalgamation Effective Date under the UCC and PPSA of all jurisdictions that the
Purchaser may deem necessary or desirable in order to continue the Purchaser’s
ownership of the Transferred Receivables and Related Security and Collections
with respect thereto;
     (B) favourable opinions of (i) Stikeman Elliott LLP, Canadian counsel for
the Amalgamated Entity and (ii) Stewart McKelvey LLP, Nova Scotia counsel for
the Amalgamated Entity;
     (C) a copy of the constating documents of the Amalgamated Entity, giving
effect to the Amalgamation, certified by the Secretary or Assistant Secretary of
the Amalgamated Entity;
     (D) a copy of the organizational documents of the Amalgamated Entity,
giving effect to the Amalgamation, certified by or on behalf of the Registrar of
Joint Stock Companies of Nova Scotia, dated as of a recent date;

45



--------------------------------------------------------------------------------



 



     (E) a certificate as to the good standing or qualification to do business,
as applicable, of the Amalgamated Entity from an appropriate official of each of
Nova Scotia and Quebec, dated as of a recent date;
     (F) completed requests for information and search reports, dated on or
before the Amalgamation Effective Date, listing all effective financing
statements and other registrations filed in the jurisdictions referred to in
subsection (A) above and in any other jurisdictions reasonably requested by the
Purchaser that name 3224112 Nova Scotia Limited as debtor, together with copies
of such financing statements and other registrations; and
     (G) acknowledgment copies of proper financing statements and registrations,
if any, necessary to release all security interests and other rights of any
Person in the Transferred Receivables, Contracts or Related Security.
          (e) Change of Address Amendments. Effective as of the effective date
(the “Change of Address Effective Date”) of the Change of Address as set forth
in the Notice of Change of Address to be delivered by ACSC to the Purchaser in
the form attached hereto as
Exhibit I (the “Notice of Change of Address”), which Notice of Change of Address
shall be delivered to the Purchaser by no later than five (5) Business Days
prior to the Change of Address Effective Date, and subject to the satisfaction
of the conditions precedent set forth below, Exhibits E and F to this Agreement
are deleted in their entirety and replaced with Exhibits E and F attached to the
Notice of Change of Address, respectively.
               The amendments described in this Section 9.01(e) shall become
effective on the Change of Address Effective Date, subject to the receipt by the
Purchaser, on or prior to the Change of Address Effective Date, of
acknowledgment copies or time stamped receipt copies (or other satisfactory
evidence of filing) of proper financing statements and financing statement
amendments, duly filed against ACSC on or before the Change of Address Effective
Date under the UCC of all jurisdictions that the Purchaser may deem necessary or
desirable in order to continue the Purchaser’s ownership of the Transferred
Receivables and Related Security and Collections with respect thereto.
          (f) Waivers. The Purchaser hereby waives the requirement to provide
thirty (30) days’ written notices set forth in Sections 5.01(b) and 5.01(k)(ii),
solely to the extent relating to the Continuance, the Amalgamation and the
Change of Address; provided that ACI or ACSC, as applicable, timely complies
with the requirements to provide such notices in each case pursuant to its
agreements set forth in clauses (c), (d) and (e) of this Section 9.01, as
applicable.
          SECTION 9.02. Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered, to each party
hereto, at its address set forth on Exhibit E hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be

46



--------------------------------------------------------------------------------



 



followed by hard copy sent by regular mail), and notices and communications sent
by other means shall be effective when received.
          SECTION 9.03. Binding Effect; Assignability. (a) This Agreement shall
be binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that neither Seller may
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Purchaser, hi connection with any sale or
assignment by the Purchaser of all or a portion of the Transferred Receivables,
the buyer or assignee, as the case may be, shall, to the extent of its purchase
or assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except
(i) such assignee or buyer shall not be entitled to the Purchaser’s rights under
Section 5.01(i) (but nothing contained herein shall limit any similar rights
which the Sellers may separately grant to such assignee or buyer) and (ii) to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.
          (b) This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Transferred Receivables are either collected in full or become
Defaulted Receivables; provided, however, that rights and remedies with respect
to any breach of any representation and warranty made by either Seller pursuant
to Article IV and the provisions of Article VII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.
          SECTION 9.04. Costs, Expenses and Taxes. (a) In addition to the rights
of indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Sellers jointly and severally agree to pay on demand all reasonable costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and reasonable out-of-pocket
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and remedies under this Agreement, and
the Sellers jointly and severally agree to pay all costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
excluding, however, any costs of enforcement or collection of Transferred
Receivables which are not paid on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor.
          (b) In addition, the Sellers jointly and severally agree to pay any
and all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and the Sellers jointly and severally
agree to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
          SECTION 9.05. No Proceedings. Each Seller hereby agrees that it will
not institute against, or join any other Person in instituting against, the
Purchaser any proceeding of

47



--------------------------------------------------------------------------------



 



the type referred to in Section 7.01(g) so long as there shall not have elapsed
one year plus one day since the later of (i) the Facility Termination Date and
(ii) the date on which all of the Transferred Receivables are either collected
in full or become Defaulted Receivables.
          SECTION 9.06. [Intentionally Omitted].
          SECTION 9.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT (A) AS OTHERWISE
PROVIDED IN SECTION 2.02(f) AND (B) TO THE EXTENT THAT, PURSUANT TO THE UCC OF
THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.
          SECTION 9.08. Third Party Beneficiary. Each of the parties hereto
hereby acknowledges that the Purchaser may assign all or any portion of its
rights under this Agreement and that such assignees may (except as otherwise
agreed to by such assignees) further assign their rights under this Agreement,
and each Seller hereby consents to any such assignments. All such assignees,
including parties to the RPA in the case of assignment to such parties, are
intended by the parties hereto to be and shall be third party beneficiaries of,
and shall be entitled to enforce the Purchaser’s rights and remedies under, this
Agreement to the same extent as if they were parties thereto, except to the
extent specifically limited under the terms of their assignment.
          SECTION 9.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
          SECTION 9.10. Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (b) The U.S. Seller consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
its address specified in

48



--------------------------------------------------------------------------------



 



Section 9.02. The Canadian Seller consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to the
attention of the U.S. Seller at its address specified in Section 9.02, or in any
other manner permitted by applicable law. Nothing in this Section 9.10 shall
affect the right of the Purchaser or its assigns to serve legal process in any
other manner permitted by law.
          (c) To the extent that the Canadian Seller has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Canadian Seller hereby irrevocably waives such immunity in respect
of its obligations under this Agreement.
          SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser or its assigns could
purchase Dollars with such other currency at New York, New York on the Business
Day preceding that on which final judgment is given.
          (b) The obligations of each Seller and the Servicer (each, a “Payor”)
in respect of any sum due from such Payor to the Purchaser or its assigns (each,
a “Recipient”) hereunder shall, notwithstanding any judgment in a currency other
than Dollars, be discharged only to the extent that on the Business Day
following such Recipient’s receipt of any sum adjudged to be so due in such
other currency, such Recipient may, in accordance with normal banking procedures
purchase (and remit in New York) Dollars with such other currency; if the
Dollars so purchased and remitted are less than the sum originally due to such
Recipient in Dollars, the relevant Payor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the relevant Recipient against
such loss, and if the Dollars so purchased exceed the sum originally due to the
relevant Recipient in Dollars, the relevant Recipient agrees to remit to the
relevant Payor such excess.
          SECTION 9.12. Execution by ACI. This Agreement shall be considered to
be executed and delivered by ACI at White Plains, New York and once an
authorized director or officer of ACI resident in the United Sates of America
has executed the same.
          SECTION 9.13. Language. This Agreement and all related documents have
been written in the English language at the express request of the parties. Le
présent contrat ainsique tousles documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.
          SECTION 9.14. Acknowledgment. Each of the parties hereto acknowledges
that the amendment and restatement of the Original PCA on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Original PCA or
any representations, warranties or covenants made by the Sellers or the Servicer
with respect to such sales, transfers, assignments or security interest grants,
any indemnities made by the Sellers or by the Servicer, or any rights or
remedies of the Purchaser or

49



--------------------------------------------------------------------------------



 



its assigns with respect thereto. Each of the relevant parties hereto confirms
all sales, transfers, assignments and security interests effected pursuant to
the Original PCA.

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

        SELLERS: ABITIBI-CONSOLIDATED INC.  
 
     
 
By:  /s/ [UNREADABLE]  
 
     
 
  Title:  
 
  Name:  

                  By:   /s/ [UNREADABLE]       Title:        Name:     

            ABITIBI CONSOLIDATED SALES CORPORATION
      By:   /s/ Breen H Blaine         Title: Vice President        Name: BREEN
H BLAINE     

                  By:   /s/ Colin Keeler         Title: Vice President       
Name: Colin Keeler     

        PURCHASER: ABITIBI-CONSOLIDATED U.S. FUNDING CORP.  
 
     
 
By:  /s/ Breen H Blaine  
 
     
 
  Title: President
Name: BREEN H BLAINE  

                  By:   /s/ Colin Keeler         Title: Vice President       
Name: Colin Keeler     

[Purchase and Contribution Agreement)





--------------------------------------------------------------------------------



 



Pursuant to Section 5.01(m) of the Original RPA, Citibank, N.A., London Branch,
as Agent, consents to the foregoing Agreement:
CITIBANK, N.A., London Branch, as Agent

         
By:
  /s/ Nigel Kilvington    
 
       
 
  Title: Vice President    
 
  Name: Nigel Kilvington    

[Purchase and Contribution Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
CREDIT AND COLLECTION POLICY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Deposit Accounts

                                                      Complete         Complete
                  Name of         Name of   Name and               Deposit      
  Lock box   Address of   Lock Box       Account   Deposit Originator   Owner  
Deposit Bank   Nos.   Location   Owner   Account Bank
Abitibi- Consolidated Inc.
  Abitibi- Consolidated Inc.   Royal Bank of Canada     T01972C     Toronto  
Abitibi- Consolidated Inc.   Royal Bank of Canada
 
                           
 
      1 Place Ville
Marie
Montreal   V05410C and M05333C   Vancouver
Montreal        
 
                           
 
          V05410U and M05333U   Vancouver
Montreal        
 
                           
Abitibi
Consolidated
Sales
Corporation
  Abitibi- Consolidated U.S. Funding Corp.   LaSalle Bank
National
Association
135 South     12281070     Chicago   Abitibi- Consolidated U.S. Funding Corp.  
LaSalle Bank National
Association
 
      LaSalle Street
Chicago
IL 60603           Chicago        
 
                           
Abitibi- Consolidated Inc.
  N/A   Citibank, N.A. 390 Greenwich St., 8th Floor New York
NY 10013     N/A     N/A   Abitibi- Consolidated U.S. Funding Corp.   Citibank,
N.A.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
DEFERRED PURCHASE PRICE NOTE
New York, New York
                    , 200   
          FOR VALUE RECEIVED, ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a
Delaware corporation (the “Purchaser”), hereby promises to pay to [NAME OF
SELLER] (the “Seller”) the principal amount of this Note, determined as
described below, together with interest thereon at a rate per annum equal at all
times to the sum of the Adjusted Eurodollar Rate (as defined in the RPA) for
periods of one month plus the Applicable Margin (as defined in the RPA) plus
0.25%, in each case in lawful money of the United States of America. Capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Purchase and Contribution Agreement dated as of October 27,
2005 among Abitibi-Consolidated Inc., Abitibi Consolidated Sales Corporation and
the Purchaser (such agreement, as it may from time to time be amended, restated
or otherwise modified in accordance with its terms, the “Purchase and
Contribution Agreement”). This Note is one of the notes referred to in the
definition of “Deferred Purchase Price” in the Purchase and Contribution
Agreement.
          The aggregate principal amount of this Note at any time shall be equal
to the difference between (a) the sum of the aggregate principal amount of this
Note on the date of the issuance hereof and each addition to the principal
amount of this Note pursuant to the terms of Section 2.02 of the Purchase and
Contribution Agreement minus (b) the aggregate amount of all payments made in
respect of the principal amount of this Note, in each case, as recorded on the
schedule annexed to and constituting a part of this Note, but failure to so
record shall not affect the obligations of the Purchaser to the Seller.
          The entire principal amount of this Note shall be due and payable one
year and one day after the Facility Termination Date or such later date as may
be agreed in writing by the Seller and the Purchaser. The principal amount of
this Note may, at the option of the Purchaser, be prepaid in whole at any time
or in part from time to time. Interest on this Note shall be paid in arrears on
each Settlement Date, at maturity and thereafter on demand. All payments
hereunder shall be made by wire transfer of immediately available funds to such
account of the Seller as the Seller may designate in writing.
          Notwithstanding any other provisions contained in this Note, in no
event shall the rate of interest payable by the Purchaser under this Note exceed
the highest rate of interest permissible under applicable law.
          The obligations of the Purchaser under this Deferred Purchase Price
Note are subordinated in right of payment, to the extent set forth in
Section 2.03(c) of the Purchase and

C-1



--------------------------------------------------------------------------------



 



Contribution Agreement, to the prior payment in full of all Capital, Yield, Fees
and other obligations of the Purchaser under the RPA.
          Notwithstanding any provision to the contrary in this Deferred
Purchase Price Note or elsewhere, other than with respect to payments
specifically permitted by Section 2.03(c) of the Purchase and Contribution
Agreement, no demand for any payment may be made hereunder, no payment shall be
due with respect hereto and the Seller shall have no claim for any payment
hereunder prior to the occurrence of the Facility Termination Date and then only
on the date, if ever, when all Capital, Yield, Fees and other obligations owing
under the RPA shall have been paid in full.
          In the event that, notwithstanding the foregoing provision limiting
such payment, the Seller shall receive any payment or distribution on this
Deferred Purchase Price Note which is not specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, such payment shall
be received and held in trust by the Seller for the benefit of the entities to
whom the obligations are owed under the RPA and shall be promptly paid over to
such entities.
          The Purchaser hereby waives diligence, presentment, demand, protest
and notice of any kind whatsoever.
          Neither this Note, nor any right of the Seller to receive payments
hereunder, shall, without the prior written consent of the Purchaser and (prior
to the RPA Final Payment Date) the Agent under the RPA, be assigned,
transferred, exchanged, pledged, hypothecated, participated or otherwise
conveyed.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
         ABITIBl-CONSOLIDATED U.S. FUNDING CORP.

                 
 
  By:                          
 
      Title:        
 
               
 
               
 
  By:                          
 
      Title:        
 
               

C-2



--------------------------------------------------------------------------------



 



SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

                          Amount of             Addition to   Principal paid  
Unpaid Principal   Notation Date   Principal Amount   or Prepaid   Balance  
Made By
 
               

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
[INTENTIONALLY OMITTED]

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
ADDRESSES

     
Purchaser:
  Abitibi-Consolidated U.S. Funding Corp.
 
  4 Gannett Drive, ACUSFC Room
 
  White Plains, N.Y. 10604-3400
 
  Attention: Breen Blaine
 
  Facsimile No.: 914-640-8920
 
   
Canadian Seller:
  ABITIBI-CONSOLIDATED INC
 
  1155 METCALFE STREET
 
  SUITE 800
 
  MONTREAL QC H3B 542
 
  CANADA
 
  ATTENTION: TREASURY DEPARTMENT
 
  Facsimile No.: 514-3942267
 
   
U.S. Seller:
  Abitibi Consolidated Sales Corporation
 
  4 Gannett Drive
 
  White Plains, N.Y. 10604-3400
 
  Attention: Breen Blaine
 
  Facsimile No.: 914-640-8917
 
   
 
  With Copy To:
 
  Attention: Montréal Legal Department
 
  Facsimile No.: 514-394-3644

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
SELLER UCC AND PPSA INFORMATION
U.S. Seller:

     
Name:
  Abitibi Consolidated Sales Corporation
 
   
Current Address (and location of chief executive office and Receivables
records):
  4 Gannett Drive
White Plains, NY 10604-3400
 
   
Prior Address:
  None
 
   
Jurisdiction of Organization:
  Delaware
 
   
UCC Filing Office:
  Delaware Secretary of State
 
   
Prior Name:
  Abitibi-Price Sales Corporation

Canadian Seller:

     
Name:
  Abitibi-Consolidated Inc.
 
   
Chief Executive and Registered Office (and location of Receivables records):
  1155 Metcalfe Street, Suite 800
Montreal, QC H3B 5H2
Canada
 
   
Jurisdiction of Organization:
  Canada
 
   
PPSA Filing Offices:
  Quebec, Ontario, British Columbia and Alberta
 
   
Prior Name:
  None

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF NOTICE OF CONTINUANCE
AND CHANGE OF ADDRESS

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF NOTICE OF AMALGAMATION

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF NOTICE OF CHANGE OF ADDRESS

I-1